REPUBLIQUE DEMOCRATIQUE DU CONGO

Ministère de l'Environnement, SOCIETE SOFORMA SPRL
Conservation de la Nature et 1182, Avenue Poids Lourds
Tourisme KINSHASA / LIMETE

Concession forestière
05/03 - LUKOLELA

Issue de la conversion de la Garantie d'Approvisionnement attribuée par

convention n° 005/CAB/MIN/AFF-ET/03

Cahier des charges relatif au contrat de concession forestière

Coordonnées du titulaire du contrat de concession forestière :

Nom : Société SOFORMA SPRL

Nom du Gérant concessionnaire : JOAO MANUEL MAIA TRINDADE
Numéro du nouveau registre de commerce : 058 / BOMA
Identification nationale 01-022-A-01189S

Siège social : 1182, Av POIDS LOURDS, C/LIMETE - KINSHASA
Téléphone : 0970003856

E-mail : soforma@soforma.net

Données de base sur la concession :

Référence du titre forestier converti en contrat de concession : Garantie
d'Approvisionnement n° 005/03 attribuée à SOFORMA par la « convention
n°005 CAB/MIN/AFF-ET/03 du 25/03/2003 portant octroi d'une Garantie en
matière ligneuse

Titre forestier déclaré convertible par notification n°163/CAB/MIN/ECN-
T/15/JEB/2009 du 21/01/2009

Superficie productive de la concession avant élaboration du Plan
d'Aménagement : la surface retenue résulte de la préstratification établie en
2003, soit 96 000 hectares.

Localisation administrative de la concession :

Province : EQUATEUR

District : EQUATEUR
Territoire : LUKOLELA
Secteur : MPAMA

Conformément aux dispositions de l'Arrêté ministériel n°028/CAB/ MIN/ECN-
T/15/JEB/08 du 07 août 2008 fixant les modèles de contrat de A

b
d'exploitation des produits forestiers et de cahier des charges y afférent se trouve en

annexe

° un plan de gestion décrivant les quatre premières assiettes annuelles de coupe,
la réalisation des activités de protection de l'environnement et de la
conservation de la biodiversité ainsi que les investissements et des activités qui
seront entreprises pendant les quatre premières années du contrat de
concession correspondant à la préparation du Plan d'Aménagement (2010 -
2013)

. la clause sociale du contrat de concession forestière signée avec les
communautés locales et/ou les peuples autochtones et les modalités de
réalisation du plan socio-économique, y compris les infrastructures en leur
faveur.

Article 1: Le présent cahier des charges a pour objet principal de préciser les
obligations spécifiques incombant au concessionnaire aux termes du contrat de
concession forestière. Il constitue une annexe du contrat de concession et à ce titre
en fait partie intégrante.

Article 2: La concession forestière est délimitée, conformément aux clauses de
l'article 2 du contrat de concession forestière, de manière visible sur le terrain soit
par des plaques métalliques, soit par des limites naturelles (cours d'eau, routes, etc.)
et tout autre repère naturel durable. Pendant toute la durée de validité du contrat de
concession, les délimitations et les marques portées sur les arbres doivent être
entretenues de façon à rester toujours visibles.

Article 3: Le concessionnaire respectera les dispositions du plan de gestion, prévu à
l'article 10 du contrat de concession et présenté à l'autorité concédante en annexe
du présent cahier des charges durant la période correspondant à la phase de
préparation du plan d'aménagement. Ce plan de gestion est notifié aux autorités
locales et portées à la connaissance des communautés locales et/ou peuples
autochtones par des moyens appropriés.

Article 4: Conformément à l'arrêté ministériel N°036/CAB/MIN/ECN-EF/2006 du 05
octobre 2006 fixant les procédures d'élaboration, d'approbation et de mise en œuvre
des plans d'aménagement des concessions forestières de production des bois
d'œuvre, avant le début de tous travaux d'exploitation dans une nouvelle assiette
annuelle de coupe, le concessionnaire est tenu de posséder un plan annuel
d'opérations dûment approuvé par le gouverneur de province et dont la validité
couvre un exercice, allant du 1°’ janvier au 31 décembre d'une même année.

Toute demande de permis de coupe de bois est introduite, en triple exemplaire,
auprès de l'administration provinciale des forêts avant le 1er septembre qui précède
l'année de coupe. Elle comporte en annexe le plan annuel d'opérations forestières
approuvé.

Article 5: Il est interdit au concessionnaire d'exploiter les essences forestières qui
feraient l'objet d'une interdiction règlementaire intégrale d'abattage.

Article 6: Le concessionnaire est tenu de garder au sein de son bureau situé sur le
territoire de la concession toute documentation nécessaire à la gestion, à la

L
supervision et au contrôle des opérations d'exploitation de la concession,
notamment:

1. les copies du plan de gestion et du plan d'aménagement de la concession;

2. les documents relatifs à la réalisation des mesures de protection de
l'environnement et de la biodiversité;

3. les données des inventaires;

4. les copies des cartes de chaque assiette annuelle de coupe;

5. le registre dûment paraphé par l'administration chargée des forêts, contenant les
données statistiques relatives à la coupe et au transport des grumes;

6. les documents relatifs à la réalisation du plan socioéconomique au profit des
communautés locales et/ou peuples autochtones riverains selon le cas y compris les
infrastructures et

7. un registre des consultations locales et des doléances des communautés locales
et/ou des peuples autochtones, y compris toute documentation contractuelle avec
ces derniers.

Le concessionnaire est également tenu de garder sur ses sites industriels toute
documentation relative aux données statistiques sur la transformation et la
commercialisation du bois.

Article 7: Le concessionnaire ne doit apporter aucune entrave à l'exercice par les
communautés locales et/ou peuples autochtones riverains de leurs droits d'usage
traditionnel, à l'exclusion de l'agriculture.

En vue d'éviter tout conflit éventuel sur les droits d'usage forestier, le
concessionnaire négocie des accords avec les communautés locales et/ou peuples
autochtones riverains visant à préciser les droits et obligations des parties, ainsi que
les modalités de leur exercice.

Article 8: Le concessionnaire s'engage à faire tout effort en vue de favoriser le
recrutement et la formation professionnelle du personnel issu des communautés
locales et/ou peuples autochtones riverains de sa concession.

Le personnel affecté à l'exploitation forestière et à la transformation du bois doit
disposer des qualifications requises et justifier d'une expérience professionnelle
correspondant aux fonctions auxquelles il est employé. Il bénéficie d'une formation
continue appropriée dans le domaine de la gestion forestière.

Le concessionnaire élabore un programme de formation continue ou de
perfectionnement du personnel notamment dans les domaines ci-après:

1. prospection et inventaire forestiers;

2. utilisation et entretien des matériels d'exploitation;

3. méthodes et techniques d'exploitation et travaux associés, y compris la protection
de l'environnement.

Article 9: Le concessionnaire est tenu de mettre à la disposition de son personnel c
des équipements d'hygiène et de sécurité adaptés aux différents postes de travail. Il 7
doit également doter sa concession au profit du personnel, des infrastructures et ‘a
équipements appropriés de premier secours et de soins de santé.
Article 10: Le concessionnaire doit acquérir et mettre en place le matériel
d'exploitation et de transformation approprié, conforme aux engagements consentis
lors de la procédure de conversion de la concession et le maintenir dans un état de
fonctionnement satisfaisant pendant toute la durée de la concession.

Article 11: Pendant toute la durée de sa concession, le concessionnaire est tenu
d'élaborer et de mettre en œuvre un plan de valorisation du bois coupé issu de sa
concession. Ce plan de valorisation comprend au minimum le calendrier de mise en
œuvre, le taux et le type de transformation conformément aux lois et règlements en
vigueur.

Article 12: L'entreprise met en place un plan d'embauche et un organigramme de
l’entreprise adapté à la nature des ses activités et à sa production.

Article 13: La réalisation des infrastructures socio-économiques est faite après
consultation et en concertation avec les populations locales concernées,
conformément aux accords constituant la clause sociale du présent cahier des
charges, signés avec les communautés locales et/ou peuples autochtones, dont les
territoires coutumiers sont situés, pour tout ou partie, dans la concession.

L'administration provinciale chargée des forêts territorialement compétente veille à la
consultation effective des populations concernées et facilite les négociations et la
signature des accords.

Article 14: Les clauses particulières qui seront mises en œuvre par le
concessionnaire pour protéger l'environnement et la biodiversité sont définies dans le
Plan de Gestion annexé au présent cahier des charges.

Article 15: Nonobstant toutes les obligations découlant du contrat, tout titulaire
d'une concession issue du processus de conversion des anciens titres forestiers,
fournit en outre :

1. un plan de consultation avec les communautés locales et/ou les peuples

autochtones riverains de la concession ;

2. un plan socioéconomique y compris les infrastructures au profit de communautés
locales et/ou des peuples autochtones riverains de la concession ;

3. toute documentation contractuelle ou autre sur ses relations avec les 48
communautés locales et/ou les peuples autochtones riverains de la concession ;
4. un plan de gestion environnementale de sa concession.

où
Fait en double exemplaire à Kinshasa le... 2011

Pour le Concessionnaire Pour la République
Lo Er R& PR L'autorité concédante
. v

précédés de la mention « Lu et
approuvé »
REPUBLIQUE DEMOCRATIQUE DU CONGO

Ministère de l'Environnement, SOCIETE SOFORMA
Conservation de la Nature et Tourisme ‘
Direction Inventaire et Aménagement Forestier (Eee de POSER
LIMETE- Kinshasa —
République Démocratique du Congo

Garantie d’Approvisionnement
05/03 - Lukolela

PLAN DE GESTION
COUVRANT LA PERIODE DE PREPARATION
DU PLAN D’AMENAGEMENT (5 ans)

Période 2011-2015

Date : Mai 2011

FORET RESSOURCES MANAGEMENT
Espace Fréjorgues-Ouest - 60, rue Henri Fabre
34130 MAUGUIO — Gd Montpellier - FRANCE
Tél. : +33 (0)4 67 20 08 09 - Fax : +33 (0)4 67 20 08 12
E-mail : frm@frm-france.com - Internet : www.frm-france.com
SOFORMA Garantie d'Approvisionnement 05/03 RDC
Mai 2011

SOMMAIRE

SIGLES ET ACRONYMES EMPLOYES DANS LA SUITE DU TEXTE...
INTRODUCTION.

1 CONTEXTE COPOOPPPEEEOOES -J
1.1 Dénomination du titre.
12 Présentation de la société
13 Localisation du titre forestie:
14 Climat et géographie de la zone concerné
1.5 Contexte socio-économique et contribution de la société au développement local
16 Bref Historique des activités forestières passées sur le titre forestier.

1.6.1 Exploitation passée sur cette Garantie
1.6.2 Transformation des grumes issues de la Garantie d'Approvisionnement

2 PROCESSUS D'AMENAGEMENT ET DE CERTIFICATION VOULU PAR LA

SOCIETE mn
2.1 L'élaboration ad plan d’ nana ent du titre forestiel
2.2 Vers la certification de légalité et de gestion durable des activités

3 REGLEMENT D'EXPLOITATION SUR LES 5 PREMIERES AAC.
3.1 Programmation de l'exploitation forestière sur les 5 premières AAC

3.1.1 Localisation des 5 premières AAC

8.1.2 Description du BAQ 1

3.1.3 Evaluation de la ressource exploitable sur les 5 RrOMENAES années

3.1.4 Modalités d'ouverture et de fermeture des AAC. haies 40
3.1.5 Infrastructures à créer.

3.2 Règles d'intervention en m

3.2.1 Description technique des opérations forestières. détenir esse AA
3.22 Mesures de réduction, d'atténuation et de compens:
l'environnement et la faune …

3.2.3 Diverses mesures de gestioi

4 PROGRAMME INDUSTRIEL EN LIAISON AVEC CETTE GARANTIE
D’APPROVISIONNEMENT …
5 PROGRAMME SOCIAL RATTACHE A LA GARANTIE D’APPROVISIONNEMENT.. 50
5.1 Bilan des conventions passées
5.2 clause sociale signée ….
6 SYNTHESE GENERALE DU PLAN DE GESTION SUR 5 ANS
6.1  Chronogramme de l’ensemble des activitées
6.2 Programme d’exploitation, industriel et socia
LISTE DES CARTES CEE
LISTE DES TABLEAUX.
LISTE DES FIGURES.
LISTE DES ANNEXES

Plan de Gestion

P.
couvrant la période de préparation du Plan d'Aménagement (2011 - 2015) eg82

SOFORMA Garantie d'Approvisionnement 05/03 RDC
Mai 2011

SIGLES ET ACRONYMES EMPLOYES DANS LA SUITE DU TEXTE

AAC Assiettes Annuelles de Coupe

BAQ Blocs d'Aménagement Quinquennaux

DIAF Direction Inventaire et Aménagement Forestier

DME Diamètre Minimum d'Exploitabilité

EFIR Exploitation Forestière à Impact Réduit

FRM Forêt Ressources Management

GA Garantie d'Approvisionnement

GPS Global Positioning System (Système de positionnement par satellite)
MECNT Ministère de l'Environnement, Conservation de la Nature et Tourisme
SOFORMA Société Forestière et des Matières Ligneuses Africaines

SPIAF Service Permanent d'Inventaire et d'Aménagement Forestier

Plan de Gestion

Couvrant la période de préparation du Plan d'Aménagement (2011 - 2015) Féges

SOFORMA Garantie d'Approvisionnement 05/03 RDC
Mai 2011

INTRODUCTION

Ce premier Plan de Gestion Quinquennal de la Garantie d'Approvisionnement (GA) 05/03-Lukolela a
été rédigé dans le cadre du Projet d'Aménagement des concessions forestières de SOFORMA,
conformément à l'Arrêté n°028/CAB/MIN/ECN-T/27/JEB/08 du 11 août 2008 fixant les modèles des
contrats de concession d'exploitation des produits forestiers et des cahiers des charges y afférent.

Ce plan de gestion couvre la période allant de 2011 à 2015.

Le Plan de Gestion s'appuie sur l'ensemble des études préliminaires de terrain et l'analyse
approfondie de leurs résultats, études réalisées dans le cadre de la préparation du Plan
d'Aménagement de la concession. || intègre également les décisions inscrites dans le Plan
d'Aménagement qui a été déposé pour avis technique auprès de la DIAF en 2009, en particulier la
délimitation des différentes séries d'aménagement et la délimitation du premier Bloc d'Aménagement
Quinquennal (BAQ).

Ce Plan d'Aménagement est en cours d'actualisation actuellement et sera officiellement déposé après
Signature du contrat de concession forestière.

Ce document a pour vocation d'être à la fois un outil de terrain au service des responsables de
l'exploitation forestière sur les 5 premières AAC et un outil de suivi pour le MENCT.

Ce document a été élaboré conformément à :
* L'arrêté ministériel n°028/CAB/MIN/ECN-T/27/JEB/08 fixant les modèles de contrat de
concession d'exploitation des produits forestiers et de cahier des charges y afférent en date
du 11 août 2008 (dans son annexe 1, articles 1,10 et 14);

*__ Le Guide Opérationnel ayant trait au canevas du Plan de Gestion Quinquennal.

Plan de Gestion

P.
couvrant la période de préparation du Plan d'Aménagement (2011 - 2015) 298.4

SOFORMA Garantie d'Approvisionnement 05/03 RDC
Mai 2011

1 CONTEXTE
1.1 DENOMINATION DU TITRE

Les titres forestiers portent actuellement la référence du texte d'attribution de la GA, soit
005/CAB/MIN/ECN-EF/03 du 25 mars 2003 abrégé en 05/03. Une nouvelle dénomination
administrative verra le jour au moment de la signature du contrat de concession.

Nous y avons accolé l'appellation Lukolela, nom du territoire où est implanté la GA, car cette
référence est plus explicite et intemporelle, elle sera conservée dans le contrat de concession.

Dans la suite de ce document, les titres seront dénommés selon cette abréviation, soit GA 05/03-
Lukolela.

1.2 PRESENTATION DE LA SOCIETE

La Société Forestière et des Matières Ligneuses Africaines (SOFORMA en sigle) est une société
privée à responsabilité limitée au capital de 45 019 940,84 Francs Congolais. Au départ, c'est la
« SOCIETE CONGOLAISE DU BOIS », en abrégé SOCOBOIS, qui a été constituée par acte notarié
le 3 juin 1961 publié au moniteur Congolais du 14 mai 1962. Par la suite, les statuts de la société ont
été modifiés, notamment avec le changement de la dénomination de la société, qui est intervenu le 2
décembre 1971, devenant « SOCIETE FORESTIERE DU MAYUMBE », SOFORMA, et enfin le
24 avril 2003, « SOCIETE FORESTIERE ET DES MATIERES LIGNEUSES AFRICAINES ».

Constatant la très forte diminution de la ressource forestière dans le Bas Congo, région exploitée
depuis plus d'un demi-siècle, SOFORMA a souhaité réorienter son approvisionnement au niveau de la
Cuvette Centrale. Elle a donc sollicité l'obtention de garanties et a recherché une unité de
transformation à reprendre à Kinshasa, point de convergence des fournitures bois en provenance de
la cuvette.

Ses activités s'exercent désormais exclusivement dans la Cuvette Centrale de la RDC où elle dispose
à ce jour de 1 920 999 ha de forêt, répartis sur 7 GA, et d'une importante base industrielle, le site de
Kinshasa (cf. Tableau 1). Son siège social se trouve à Kinshasa sur l'Avenue Poids Lourds, n°1182,
Commune de LIMETE.

La SOFORMA s’est vue attribuer, notamment, la Garantie d'Approvisionnement 05/03 Lukolela qui a
fait l'objet de la convention N°005/CAB/MIN/AFF-ET/03 du 25 mars 2003, portant octroi d'une
Garantie d’Approvisionnement en matière ligneuse (Annexe 1). Comme indiqué dans la convention,
cette Garantie d'Approvisionnement a été attribuée en remplacement partiel des garanties couvertes
par les conventions n°21/96 du 9/11/1999, 010/02 du 26/04/2002 et 017/02 du 31/05/2002, ces

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2015) Pâges

SOFORMA Garantie d'Approvisionnement 05/03 RDC
Mai 2011

Garanties couvrant une superficie totale de 140 300 ha. Cette Garantie d'Approvisionnement a été
déclarée convertible par notification n°4850/CAB/MIN/ECN-T/15/JEB/2008 du 06/10/2008 (Annexe 2).

SOFORMA dispose d'un site de production à Kinshasa composé de :
+ _trois lignes de sciage, deux petites d'une capacité de 20 m° grumes par jour et par équipe et une
plus moderne d'une capacité de 50 m° grumes par jour et par équipe ;

+ deux lignes de déroulage d'une capacité de 50 m° par jour et par équipe :
+ séchoirs, massicots, presses pour la fabrication du contreplaqué ;
+ différents ateliers incluant l'affütage, la mécanique et divers services.

Actuellement, SOFORMA dispose de 2 unités de transformation fonctionnelles ou en cours
d'installation sur ses chantiers forestiers de :

+ Lisala : unité fonctionnelle sur la Garantie d'Approvisionnement 08/03 Lisala ;
+ Lukolela : unité en cours d'implantation sur la Garantie d'Approvisionnement 05/03-Lukolela.

Tableau 1 : Garanties d'Approvisionnement attribuées à la SOFORMA

Concessions Province N° Garantie d'approvisionnement SE .s
02/03 Orientale N°002/CAB/MIN/AFF-ET/03 200 000
03/03 Orientale N°003/CAB/MIN/AFF-ET/03 200 000
05/03 Equateur N°005/CAB/MIN/AFF-ET/03 96 000
06/03 Equateur N°006/CAB/MIN/AFF-ET/03 175 000
07/03 Equateur N°007/CAB/MIN/AFF-ET/03 60 000
08/03 Equateur N°008/CAB/MIN/AFF-ET/03 150 000
33/03 Equateur N°033/CAB/MIN/AFF-ET/03 115 000

TOTAL 1 246 000

La société commercialise ses bois au niveau international sous la forme de grumes et d'avivés
principalement sur l'Europe et l'Asie. La Figure 1 présente la répartition des exportations par
continents et par pays.

? Selon les conventions portant octroi des Garanties d'Approvisionnement en matière ligneuse

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2015) pagee

SOFORMA Garantie d'Approvisionnement 05/03 RDC
Mai 2011

Figure 1 : Répartition des exportations par continents et par pays (tendances 2009 à 201 1)

1.3 LOCALISATION DU TITRE FORESTIER

La GA 05/03-Lukolela est située au sud-est de la province de l'Equateur, à la limite de la province du
Bandundu et le long de la rive gauche du fleuve Congo. Elle s'inscrit entre la route Dongo-Yoka —
Mibenga — Bonginda (Nord), la rivière limite administrative entre les deux provinces, les sources du
confluent de Bondenge et Makinzie (Est), le sentier vers le Nkondi (Sud) et la route entre Nkondi =
Dongo-Yoka (Ouest).

Ce massif forestier s'étend entre la latitude 1°10’ et 1°50° Sud et la longitude 17°00' et 17°40’ Est
(Carte 1).

Sur le plan administratif, cette Garantie d'Approvisionnement est située dans :

+ Province: Equateur
e District: Equateur
+ Territoire : Lukolela
+ Secteur: Mpama

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2015) Fee?

République Démocratique du Congo Æ
SOFORMA Localisation de la GA 05/03-Lukolela (FE
Société SOFORMA
18°

100 Kilomètres

"Bolobo

SOFORMA Garantie d'Approvisionnement 05/03 bé
Mai 2011

1.4 CLIMAT ET GEOGRAPHIE DE LA ZONE CONCERNEE

Les données météorologiques comprises entre 1980 et 1990 ont été relevées dans les stations de
Lukolela (à 10 km au nord de la GA) et de Mongobele (à 140 km au sud-est de la GA).

La GA Lukolela bénéficie d’un climat chaud et humide. Le total des précipitations moyennes annuelles
est élevé, de l'ordre de 1 700 mm/an, avec une pluviométrie augmentant du sud vers le nord.

Au Nord du massif, il pleut durant toute l'année, aucune saison sèche marquée et régulière n'est
observée (cf. Figure 2). Au Sud et à l'Est du massif, une saison sèche apparaît de juin à août

(cf. Figure 3).

ét Acût Septembre Octobre Novembre Décembre

Figure 2 : Histogramme de pluviométrie sur Lukolela

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2015) Fees
SOFORMA Garantie d'Approvisionnement 05/03 RDC

Mai 2011

2 nn a — —
= |
| |
1.
|
| | 1.1

amer Fever 7 Mers 7 avnl 7 el 7 dun 7 unit 7 AG Sepamixe” Otsère Norme Décemire

Figure 3 : Histogramme de pluviométrie sur Mongobele

La zone d'étude s'inscrit dans un contexte particulièrement « humide » dans ses parties Nord et Ouest
du fait de leur proximité avec de vastes étendues marécageuses occupant la rive gauche du fleuve
Congo et la partie Ouest du Lac Maï-Ndombe. Ces étendues marécageuses se présentent sous la
forme de savanes humides et forêts marécageuses.

La concession est parcourue par de nombreux cours d’eau, et leurs affluents, qui drainent la zone
d'emprise attribuée à SOFORMA et qui constituent des obstacles à prendre en compte pour le tracé
des pistes d'exploitation.

1.5 CONTEXTE SOCIO-ECONOMIQUE ET CONTRIBUTION DE LA SOCIETE AU
DEVELOPPEMENT LOCAL

Les enquêtes socio-économiques ont été menées au sein des villages entre octobre 2006 et
novembre 2007.

La GA se trouve sur le territoire du groupement de Mpama, et particulièrement 19 villages dont la liste
est donnée sur la Figure 4.

æ à Plan de Gestion er
EX couvrant la période de préparation du Plan d'Aménagement (2011 - 2015) 9e
SOFORMA Garantie d'Approvisionnement 05/03 RDC
Mai 2011

Province
Equateur

District

Equateur

Territoire :
Lukolela

#
Mpama

Groupement :

Mpama

Villages : Mibenga, Motaka,
Nkonki Ngelo, Ndongo-Bokoko,
Mpoka Bondia, Mpulu,
Bobeta Bobeta, Botika,
Kalanga Mbondo, Mpoma,
llebo Ekwate-Konda Bonginda.
Ndongo-Yoka, Mbongi,

Figure 4 : Organisation administrative du territoire couvert par la GA 05/03-Lukolela

La carte en Annexe 3 est la carte administrative du Territoire de Lukolela.

Au niveau du massif forestier, et au sein de la zone d'emprise de la SOFORMA, un total de 19 villages
représentant une population totale de 33 503 habitants a été identifiée. Cette zone est caractérisée
par une population rurale jeune. Cependant, elle ne se répartit pas de façon homogène sur le massif,
elle se concentre majoritairement le long des axes de communication qui sillonnent la concession. La
densité de la population est de 8,3 habitants/km?, avec des densités plus importantes selon les zones
(la densité de population est de 13,7 habitants/km? dans la zone Nord-ouest).

Plan de Gestion

1
couvrant la période de préparation du Plan d'Aménagement (2011-2015 P8Œ 1

SOFORMA Garantie d'Approvisionnement 05/03 RDC
Mai 2011

Le massif forestier est caractérisé par une faible diversité ethnolinguistique. L'ethnie Mpama, faisant
partie du groupe culturel des Mongo, occupe l'ensemble de la concession. D'autres ethnies,
minoritaires, sont présentes au niveau du village d'Ekwate Konda, situé dans la confluence de trois
ethnies : les Mpama, les Sengele et les Ntomba.

Toutes les populations rencontrées sur le massif forestier de la GA 05/03 Lukolela sont des
populations rurales jeunes et touchées par le manque d'activités génératrices d'emplois.

La population s'est spécialisée dans les activités agricoles au sens large :
+ l'agriculture majoritairement pour les femmes,
+ __ l'élevage de petit bétail et à faible échelle comme forme d'épargne,
+ la chasse principalement au fusil dans les zones éloignées de la ressource halieutique,

+ la pêche principale activité après l'agriculture, effectuée par l'ensemble de la population et tout
le long de l'année selon les techniques ;

+ la récolte de Produits Forestiers Autres que Bois d'œuvre (PFABO).

Les contraintes majeures identifiées sont :
+ L'absence d'outils agricoles (machettes, houes, bêches, haches.….) ;
+ L'inexistence de semences et de variétés améliorées ;
+ Le mauvais état des routes de desserte agricole ;
+ L'absence d'agronomes et d'encadrement technique :
+ L'absence des machines de transformation des produits agricoles
+ _Les difficultés d'atteinte des marchés rémunérateurs pour écouler les produits.

Les infrastructures sociales des communautés présentes dans cette région ne manquent pas toujours,
mais l'état de délabrement de celles existantes pose problème. A peu près la moitié des villages sont
dotés d'une unité de santé, trois quarts des villages disposent d'une école primaire et rarement
d'établissements secondaires. Seulement, ces structures connaissent des problèmes de
fonctionnement : manque de personnel qualifié et adapté, manque de budget, manque de matériel de
base...

Globalement, l'amenuisement du tissu socio-économique des dernières décennies à conduit à la
détérioration des conditions de vie des populations, souffrant fortement de leur enclavement.
L'installation de la SOFORMA dans la région permet donc une source de revenu pour une partie de la
population et une amélioration des infrastructures.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2015) Pegañz

SOFORMA Garantie d'Approvisionnement 05/03 RDC
Mai 2011

1.6 BREF HISTORIQUE DES ACTIVITES FORESTIERES PASSEES SUR LE
TITRE FORESTIER

1.6.1 Exploitation passée sur cette Garantie

Sur la GA 05/03-Lukolela, d'anciennes pistes d'exploitation sont encore visibles dans la partie Nord-
Ouest (autour des villages llebo, Mibenga, Ngelo et Bondia). A l'occasion du travail d'investigation sur
le terrain, la présence d'une exploitation forestière artisanale par la société GOLF BOIS au niveau du
village d'ilebo a été remarquée.

La société SOFORMA a commencé ces activités d'exploitation en 2008 en augmentant
progressivement sa production (cf. Tableau 2)

Les activités de ces quatre années se sont concentrées le long de la route menant de Dongo-Yoka à
Nkondi, à l'ouest de la concession, et plus particulièrement à proximité des villages Mpoka et Bobeta
comme on peut le voir sur la Carte 2. Il est à noter également que les zones exploitées sont situées
en très grande partie sur des superficies de la « zone affectée au développement rural », et donc
exclues de la concession par le projet de Plan d'Aménagement.

Du fait de l'étendue très limitée de cette exploitation à l'intérieur de la série de production, il ne s'avère
pas nécessaire de réviser le découpage en BAQ proposé par le Plan d'Aménagement.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2015) Fegaé

1271

| enbjude15o1pAu nessey

uoJsse2u09 e] ep eju]T EE
(0L0z e 8007) sexloidxe soolg

euseped 1ejues

ejeuoyeu ejno01 N

191hno1 ness2y
SeBellA =

O9N0H07

z SUe9

aNI9NOS

EI910H4Nn7-L0/G0 UOISS83U09
seayo|dxe Sela1iedns sep uonesi[2207 VWN#O10S
o8u07 np anburioouyq enbrqndag

SOFORMA Garantie d'Approvisionnement 05/03 RE
Mai 2011

Tableau 2 : Détail de la production sur la GA 05/03-Lukolela (volume en m° net grume sous
aubier par essence de 2008 à 2011*)

2008 2009 2010 2011 ne
Bosse clair Guarea cedrata 736 474 1290 233 2732 6%]
Doussié Afzele sp. 30 5 2 24 15 | 0
iroko Milicia excelsa LES 2403 S7T 287 8150 | 1
Kosipo Entandrophragme candoller 87 ani 787 T7 1402 | 3%
Limba Terminale superbe 1239 874 1706 = 3818 | 6%]
Longhi blanc Chrysophylum afncana : 1s wi e 291 Tel
Sapelli Entandrophragma cylindricum 189 T4 133 5 1 120 2%]
Sipo Entendrophragme utile 53 552 824 E 1518 | 3%
Tiama Entandrophragma angolense LE] 427 650 mis 3
Tola blanc | Gosswellerodendron balsamifers | 1566 1672 112 EH] 4537 | 10%
Wenge Millettia laurentii 3561 248 3235 866 | 10760 | 25%
Total classe 1 9357 | 10815 | 15691 1751 | 35614 | 75%
Bilinga Sarcocsphalus didenchu 426 251 721 "7 1586 | 3%
Bomanga Brachystegie laurent 773 row 92 2 1500 | 4%
Difou Morus mesczygis 105 240 214 4 62 | 1%
Fums Coiba pentandre : El 199 2 37 | 1%
latandzs Albizia femuginea 45 ET 5 24 135 | 0%
Tlombs Pycnanthus engolensis o 242 Te ET 459 1%
Lati Amphimas pferocarpoides =: 355 20 : 375 | 1%
Nisve Re 59 "1 L 8 5 162 | o
Tshitola Pnors oryphylla 323 471 527 E 133 | 3%
Total classe 2 1.800 2660 2138 25 685 | 15%
Aile Cananum schweinfurtni 201 255 193 172 82 | 2%
Ako Antians toxicana : EE] 33 29 161 0%]
Essia Petersianthus macrocarpus | 130 2 : 152 | _0%|
Etimoe Coparfers mibreedii 363 325 165 7 861 | 2%
Mosbi Barlonella torsperme 491 266 52 - 810 | 2%
JAutres essences récoltées à moins de 100 m3 en 4
a fitesece) 7. se #5 Lu Ë 538 1%
Total autres essences 17 1320 708 208 3354 7%

* production du premier trimestre

A la lecture de ces statistiques de productions, il apparaît que la production s'établit à environ
1 200 m° mensuels, mais cette production est en augmentation, y compris durant la période de crise
des marchés du bois en 2009.

La production est dominée par le Wenge, l'Iroko et le Tola blanc, qui représentent 51% de la
production totale. Cette production est caractérisée par une très grande diversité d'essences
(43 essences exploitées).

Cependant en RDC, seul un petit groupe d’essences est valorisé sur les concessions forestières, la
diversité des essences prélevées étant dépendante de deux facteurs économiques majeurs :
+ la faible distance entre la Garantie et Kinshasa qui permet de diminuer les coûts de transport ;
+ un outil industriel permettant de transformer beaucoup d'essences : sciage et déroulage.

æ + Plan de Gestion Page 15
# À M couvrant la période de préparation du Plan d'Aménagement (2011 - 2015) g
SOFORMA Garantie d'Approvisionnement 05/03 RDC
Mai 2011

1.6.2 Transformation des grumes issues de la Garantie d'Approvisionnement

Actuellement, l'ensemble des grumes produites sur la GA 05/03-Lukolela approvisionnent les unités
de transformation SOFORMA (sciage et déroulage) implantées à Kinshasa.

Le site industriel de Kinshasa est constitué d'une scierie composée de 3 lignes de sciage ayant une
capacité de transformation de 48 000 m° par an.

Elle est complétée par une unité de séchoir composé de 5 chambres de séchage représentant une
capacité totale d'environ 800 m°, d'une unité de menuiserie, d'une chambre d'étuvage d'environ
100 m°

L'unité de déroulage est composée de 2 dérouleuses ayant une capacité de transformation de
24 000 m° par an. La production de contreplaqué est uniquement destinée à la vente locale.

SOFORMA dispose également d'une menuiserie qui assure une production de portes en bois, de
fenêtres et de meubles sur commande.

Sur le site de Lukolela, l'implantation d'une scierie est actuellement à l'étude. Ce projet vise la mise en
place d'une ligne de sciage. Néanmoins, le chantier dispose pour ces besoins locaux en bois d'une
scie mobile de marque ECO PRO SAV 600-30 de 30 CV d'une capacité brute de 15 m° pour 8 heures
d'utilisation.

2 PROCESSUS D’AMENAGEMENT ET DE CERTIFICATION VOULU PAR LA
SOCIETE

2.1 L'ELABORATION DU PLAN D'AMENAGEMENT DU TITRE FORESTIER

L'ensemble des études techniques et des rapports intermédiaires ont été déposés auprès de
l'administration.

Une première version du Plan d'Aménagement a été déposée pour avis technique auprès du SPIAF
en 2008. Il est actuellement en cours d'actualisation et sera déposé au cours de l'année 2011. Il
s'agira notamment d’actualiser la période de mise en œuvre du Plan d'Aménagement, initialement
prévue pour 2009-2033, et qui sera désormais 2011-2035. La faible étendue de l'exploitation réalisée
de 2008 à 2010, sur la série de production de la concession, justifie le maintien du découpage en
Blocs d'Aménagement Quinquennaux, et le simple décalage de la période de mise en œuvre du Plan
d'Aménagement.

Dans la suite de ce paragraphe, nous présenterons un résumé des propositions faites dans ce Plan
d'Aménagement, qui seront reprises dans la version déposée officiellement après la signature du
contrat de concession.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2015) Fege:le

SOFORMA Garantie d'Approvisionnement 05/03 RDC
Mai 2011

Propositions d'aménagement
Nouvelles limites de la SSA

+ La superficie officielle de la concession était, avant agrément du Plan d'Aménagement, de
96 000 ha, selon la Garantie d'Approvisionnement.
+ Superficie initiale du massif sous SIG : 221 940 ha,
o Exclusion de la partie Est, et Nord-est du massif: 4022ha;
o Exclusion des zones affectées au développement rural autour des villages :
31237ha;
o Superficie Sous Aménagement (SSA) : 186 681 ha.

Séries définies par le Plan d'Aménagement au sein de la SSA :

+ Série de production ligneuse : 107 433 ha (57,5%) ;
+ Série de conservation: 2 022 ha ;

+ Série de protection sur les forêts marécageuses ainsi que les zones tampon des principaux cours
d'eau : 73 264 ha + 3 962 ha pour un total de 77 226 ha.

Paramètres d'aménagement sur la série de production

+ Durée de la rotation : 25 ans ;

+ Définition d'une liste d'essences aménagées, réparties en 4 groupes, dont 2 groupes (Groupe 1
et 2) de 18 essences couramment exploitées sur lequel s'est basée la planification de récoltes
régulières ;

+ Interdiction d'exploitation des essences rares : 17 essences identifiées ;

+ Fixation de Diamètres Minimums d’Exploitabilité permettant d'atteindre un indice de reconstitution
supérieur à 50% pour chaque essence ;

+. Possibilité annuelle en essences du Groupe 1 et 2 : 13 828 m°net/an en maintenant les pratiques
actuelles d'exploitation et 18 833 m°/an avec une valorisation optimale de la ressource ;

+ Découpage de la série de production (hors partie en attente) en 5 Blocs d'Aménagement
Quinquennaux (BAQ) de volume brut équivalent pour les essences principales des Groupes 1 et 2

(Carte 3).

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2015) Page 7

République Démocratique du Congo
FOREI

ni]
_ SOFORMA Localisation des 5 Blocs d'Aménagement Quinquennaux frs
Concession 05/03-Lukolela

C2 Limite du massif Lukolela

I Serie de Conservation
Série de Protection
MM Zone de développement rural

Blocs d'Aménagement Quinquennaux
D BAQ 1: 2011-2015
Cn 840 2: 2016.

BAQ 3: 2021-

BAQ 4: 2026 -

BAQ 5: 2031 - 2035

AN route nationale

sentier pédestre

ANT Projet routier :

Principale piste forestière à ouvrir

20 Kilomètres m Vilages
,/\/ Réseau hydrographique

Cellule Aménagement Kinshasa, mai 2011
SOFORMA Garantie d'Approvisionnement 05/03 RDC
Mai 2011

Tableau 3: Blocs d'Aménagement Quinquennaux, superficie et volumes bruts pour les
essences des groupes 1 et 2 (après actualisation des dates de passage en exploitation)

Date de passage Superficie | Volume brut Possibilité brute Ecart à la

en exploitation (ha) l'ha (m°/ha) | quinquennale (m°) moyenne
BAQ 1 2011-2015 11714 117 137 299 0,90%
BAQ 2 2016-2020 9 989 13,5 134 710 -1,20%
BAQ 3 2021-2025 30 167 46 137 566 0,90%
BAQ 4 2026-2030 21 634 6,3 135 610 -0,60%
BAQ 5 2031-2035 33 928 4 136 323 0,00%

Moyenne 21487 63 136 359

Autres mesures environnementales
+ Règles d'Exploitation à Impact Réduit :

Ces règles sont conformes aux Guides Opérationnels portant sur les « Normes d'exploitation à impact
réduit » et sur les « Normes d'inventaire d'exploitation », publiés par le Ministère en charge des forêts.
Notamment, un plafonnement de prélèvement a été fixé pour les essences se reconstituant mal.

+ Recherche d'accompagnement visant à mieux connaître la dynamique forestière ;

+ Programme de gestion de la faune et de la chasse

Objectif principal : lutte contre les impacts négatifs directement ou indirectement occasionnés par
l'activité de la SOFORMA dans la SSA Lukolela.

Mesures sociales
+ Processus de concertation permanente avec les populations riveraines, attention particulière
prévue pour les femmes ;

+ Mesures liées aux conditions de vie des ayants droit de la SOFORMA, dans les domaines de
la santé, de l'éducation, de la sécurité alimentaire, de l'habitat et de l'hygiène :

+ Mesures liées aux conditions de travail des employés de la SOFORMA : plan d'embauche et
formation professionnelle, sécurité et conditions du travail, développement socioculturel ;

+ Mesures de contribution au développement local :

© Versement de taxes et redevances forestières, dont une partie doit être rétrocédée aux entités
administratives décentralisées ;

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011-2015) "29€ 19

SOFORMA Garantie d'Approvisionnement 05/03 RDC
Mai 2011

© Contribution directe, via la réalisation d'infrastructures socio-économiques au profit des
communautés locales : les priorités d'actions ont été définies, des Plans d'actions Sociales
préciseront annuellement la mise en œuvre de cette contribution ;

© Création d'un fonds interne à la SOFORMA, destiné à financer cette contribution directe,
indexé sur le niveau de production.

+ Mesures visant à réduire, éviter ou compenser les impacts négatifs de l'activité forestière sur le
bien-être des populations.

2.2 VERS LA CERTIFICATION DE LEGALITE ET DE GESTION DURABLE DES
ACTIVITES

La société SOFORMA a décidé de s'inscrire dans un processus de certification de ses productions
forestières. Elle a déjà réalisé un pré-audit selon le standard Origine et Légalité des Bois (OLB) en
octobre 2007, puis une analyse des manquements vis-à-vis de FSC en avril 2008. Ces deux missions
ont porté sur les différents sites d'activité et d'exploitation à savoir :

+ Kinshasa, pour ce qui concerne les aspects juridico-administratifs, notamment le respect du droit
du travail, et ses unités de transformation ;

+ _Les sites de production forestière Liboko (GA 08/03) et Lukolela (GA 05/03) en ce qui concerne
les questions légales, environnementales et sociales.

L'intégration des normes d'Exploitation Forestière à Impact Réduit (EFIR) dans ses normes de gestion
permettra à SOFORMA d'atteindre finalement les normes de certification de sa gestion.

Au cours de leur passage, les auditeurs ont relevé un certain nombre des points forts et faibles à
l'endroit de la société. Pour ce qui concerne les points faibles, des recommandations ont été faites
pour attirer l'attention de la société notamment sur :

+ le renforcement des capacités du personnel de la société dans les domaines sécuritaires,
sanitaires et techniques

+ l'amélioration de la connaissance du personnel affecté aux chantiers d'exploitation sur les textes
légaux relatifs à l'exploitation durable des forêts et aux droits des travailleurs

+ l'adaptation des conditions techniques du travail par rapport aux différents postes de travail

En dehors de ce qui est sus évoqué, les auditeurs ont constaté une volonté de la part du personnel de
la société disposé à répondre aux différentes questions et un engagement de la hiérarchie à satisfaire
de manière optimale à l'ensemble des exigences.

Depuis lors, la société a mis en œuvre un plan d'action en vue de se conformer aux exigences de la
certification forestière relative aux référentiels OLB et FSC, afin d'obtenir une labellisation après la
réalisation des Plans d'Aménagement.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2015) Fage20

SOFORMA Garantie d'Approvisionnement 05/03 RDC
Mai 2011

3 REGLEMENT D'EXPLOITATION SUR LES 5 PREMIERES AAC

3.1 PROGRAMMATION DE L’EXPLOITATION FORESTIERE SUR LES 5
PREMIERES AAC

3.1.1 Localisation des 5 premières AAC

Comme nous l'avons vu, le Plan d'Aménagement a déjà été élaboré. Les études préliminaires,
notamment la cartographie et l'inventaire d'aménagement, ont permis d'acquérir une très bonne
connaissance de la répartition de la ressource.

Le Plan d'Aménagement a délimité à l'intérieur de la Superficie Sous Aménagement des Blocs
d'Aménagement Quinquennaux (BAQ) de possibilité annuelle en volume égale (équivolume). La
période de rotation ayant été fixée à 25 ans (cf. 2.1), 5 BAQ ont été délimités chaque BAQ contenant
chacun 5 Assiettes Annuelles de Coupe (AAC).

Le découpage en équivolume a été privilégié, car l'ensemble des études du Plan d'Aménagement ont
été réalisées, et permettent de bien évaluer la répartition de la ressource disponible sur la concession.
Dans ce cas, l'Arrêté 036/06 et le Guide Opérationnel du Canevas de rédaction du plan
d'aménagement préconisent ce type de découpage. En effet, un découpage « équisurface »
entraînerait une surproduction durant les premières années, et obligeraient ensuite à réviser celle-ci à
la baisse, ce qui serait dommageable pour SOFORMA sur le long terme.

Au sein d'un même BAQ, chaque assiette devra couvrir la même superficie. Un écart de 5 % entre la
superficie du plus grand et celle du plus petit est toléré, conformément aux dispositions du Guide
Opérationnel ayant trait au canevas du Plan de Gestion Quinquennal.

La superficie utile du BAQ 1 étant de 11 714 ha, la superficie théorique moyenne de chaque AAC est
de 11714/5, soit 2 343 ha.

Le territoire dans lequel s'inscrit l'AAC intègre des superficies non productives. En revanche la
superficie prise en compte pour le dimensionnement de l'AAC correspond à la superficie utile incluse
dans ce territoire. Les superficies utiles délimitées sur la Carte 5 pour chaque AAC intègrent des
zones tampons autour des marécages. Toutes les zones sensibles seront cartographiées avec
précision avant la mise en exploitation et seront protégées en application des normes d'exploitation à
impact réduit (guide opérationnel fixant les normes d'exploitation forestière à impact réduit), et des
restrictions d'exploitation prévues par la Plan d'Aménagement. Lors de l'élaboration du Plan
d'Aménagement, il a été établi que ces zones représentent 2,12% de la superficie, ce pourcentage de
superficie a été retiré des superficies de forêt productive mesurée sur le Système d'informations
Géographiques.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2015) Rage27

SOFORMA Garantie d'Approvisionnement 05/03 RDC
Mai 2011

Le Tableau 4 présente les surfaces de ces 5 AAC.

Tableau 4 : Assiettes Annuelles de Coupe sur le BAQ 1 : 2011-2015 (superficies, en hectares)

Zones exclues du territoire dans lequel
Superficie l'AAC est inscrite

totale du =
territoire |Z0ne affectée au

délimité | développement
rural

Superficie Date

Série de | Série de | PrOductive | théorique

conservation | protection

[Moyenne [7 8294 T7 180 3964 [2343 1 7]
[Somme | atars | 047 19821 [sir |]

Conformément au Guide Opérationnel ayant trait au canevas du Plan de Gestion Quinquennal, le
découpage en AAC doit être équisurface avec une tolérance de 5 %. Le principe de calcul de cet écart
est repris ci-dessous :

Sg- Sp

Ecart = x 100

Avec: Sg: superficie de la plus grande AAC
Sp : superficie de la plus petite AAC

Si on applique cette formule dans le cas présent on obtient :

ë _ 2395 — 2295 360
cart = 3235 x

On obtient donc un écart de 4,18%, ce qui est inférieur au seuil de tolérance de 5%.

L'Arrêté n°028/CAB/MIN/ECN-T/27/JEB/08 préconise de prévoir 4 AAC équisurfaces représentant
chacune 1/25° de la surface utile totale, pour ce premier Plan de Gestion.

Dans le cadre de ce Plan de Gestion, les 5 AAC délimités occupent chacune 2,18% de la superficie
utile totale, soit moins que les 4% prévus par la l'Arrêté 028/08. Cela s'explique par le fait que le
premier découpage ce fait à partir des données de volumes et que la zone est parmi les plus riches de
la forêt.

Plan de Gestion

es 2 é couvrant la période de préparation du Plan d'Aménagement (2011 - 2015) Pags:22
SOFORMA Garantie d'Approvisionnement 05/03 RDC
Mai 2011

3.1.2 Description du BAQ 1

3.1.2.1 Localisation et délimitation du BAQ 1
Le territoire du BAQ 1 est situé entre la longitude 17° 35° 45" E et 17° 17 55" E et la latitude 1° 12’ 10”
S et 1° 25’ 09"S.

Le territoire du BAQ 1 est défini par les coordonnées des angles des polygones la constituant (voir
Tableau 5 et Carte 4).

Les limites du BAQ 1 et des 5 AAC le constituant sont constituées du sentier reliant Mpama de
Bonginda, d’un tronçon de la route reliant Mbondo et Bondia, de segments de lignes droites et de
nombreuses rivières, les limites naturelles ayant été privilégiées. (Voir Carte 4).

Le territoire du BAQ 1 couvre une superficie de 41 475 ha, calculée à l'aide du logiciel Arcview 3.3.

La limite du BAQ s'étend sur un périmètre de 115,96 km. Sur la totalité de cette limite, 58,43 km sont
des limites artificielles (soit 50%). L'ouverture de cette limite doit s'effectuer en 2011-2012, comme
indiqué dans le chronogramme d'activité fourni à la fin de ce Plan de Gestion (cf. Tableau 19).

Le BAQ 1 couvre une superficie productive de 11 714 ha.

A l'intérieur des limites définies pour le territoire dans lequel le BAQ est inscrit, on compte 9 497 ha
affectés au développement rural, qui seront précisés lors des travaux de cartographie sociale menés
conjointement par SOFORMA et des représentants des populations riveraines concernées (cf. &
6.3.9.2 du Plan d'Aménagement). Le Plan d'Aménagement donne une délimitation indicative de cette
zone affectée au développement rural, qui est reprise dans ce Plan de Gestion.

Une partie de la série de protection (19 821 ha) se retrouve à l'intérieur des limites définies pour le
BAQ 1. Un des quatre blocs de la série de conservation se trouve dans la BAQ 1, avec une superficie
de 439 ha. La position des séries de conservation et de protection par rapport au BAQ 1 est donnée
sur la Carte 4.

Les séries de protection (et de conservation) seront délimités sur le terrain et cartographiés lors des
inventaires d'exploitation.

De façon à respecter les préconisations fournies par le Guide Opérationnel d'affectation des terres,
les séries de zones tampon sensibles seront matérialisées par un marquage à la peinture sur le
terrain et cartographiées.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2015) Page 23

Zrm
LIOZ 1DW ‘PSDYSU} JU? MOBDUP MI 21012)

e1seped Jeljues
enbiydeiBoupAu neesoy ,*, ; eleuoqeu enox NM

uonoejoud ep eues [EE sé #

esneubl| uoronpoid ep aues L OV eyur [mn |
uogemesuoo ep eus [EE | OV np elle JueSsIUyep
auouofeusury snos epyuedns sejgenbueuuel syuiod ©

SZ Lt

E19104n7-£0/G0 UOISSS2U09

Lov

‘a np Se}UI] Sep uoIuoq
o8u0) np enburoouoq mbyjqndig

vW4O10S
LIOZ 14 ‘DSDYSULY AUWPBDU? MY 2112)

: uonssjoid ep eues DE
Jens juetueddojsA8p 2p au0Z esneufl| uogonpoid 8p a12S
Sopod HSE uogeuosuoo 2p oueS DER
SRbolEt Eu N juewefeueun snos eloiedns
1ehno1 neesey 9vv Seul ES
SeBellA * LOVa eu

HE

sesewoli}

EISIOHNT-L0/S0 UOISSSDUOD
L OV A 21 SUEP SSSNIAU OV S S9P UORESIIE207 VAHO1OS
o8u0 np nbnpioouoq enbriqndeg

INIKIOVNVN [7
SHDANOSSTA
13%04

SOFORMA

Garantie d'Approvisionnement 05/03
Mai 2011

RDC

Tableau 5 : Définition de la limite du BAQ 1

Point Degrés décimaux x Y Cheminement depuis point
précédent
Xx Y Degrés| Minut | Seco |Degrés| Minut | Seco
es |ndes es |ndes
B36 1739450 | -1.30919 17 23 40 EL 18 33 [Route
B37 17,42416 5976 | 17 25 | 27 1 15 35 [Route
B38 17.476985 24492 17 28 37 1 14 42 [Route
B39 1749446 | -1.21939 | 17 29 | 40 1 13 10 [Route
B40 17.49880 | -1.21013 17 29 56 El 12 36 [Route
B41 1750725 | -1.20455 17 30 26 El 12 16 _|Point de départ sur la route
Ligne droite 6 3km de B41 jusqu'a la
B42 17.56389 | -1.20448 17 33 50 Ai 12 16_Jrvière
Ligne droite 3.5 Km de B42 à la
B1 17.596566 | -1.20488 17 35 44 1 12 18 _|confluence des rivières
B2 17.595556 | -1.25314 35 44 EI 15 11_{Ligne droite 5 4Km de B1 jusqu'à la
B3 17.59572 | -1.26708 | 17 35 | 45 El 16 1 [Rivière
B4 17.569554 | -1.29063 17 35 44 41 17 26 [Rivière
B5 17.58618 | -1.30037 17 35 10 i 18 1 _{[Rivière
B6 1757320 | -1.31374 17 34 24 EI 15 | 49 [Rivière
B7 17.56019 | -1.33640 17 33 37 E] 20 11 [Rivière
B8 1752734 | -1.34274 17 31 33 1 20 34 [Rivière
Ligne droite 3 2Km de B8 jusqu'à la
89 17.50093 | -1.35340 17 30 El 1 21 12_frivière
B10 1746343 | -1.35085 | 17 27 | 48 1 21 3 [Rivière
B11 1745672 | -1.33866 17 27 24 1 20 19 [Rivière
B12 1744234 | -1,32400 | 17 26 32 EI 19 26 [Rivière
B13 1742960 17 25 47 18 53_|Riière
17.42808 17 25 41 19 16 [Riière
1742667 17 25 36 19 | 44 [Rivière
B16 1742602 17 25 34 20 2 [Rivière
B17 17.426587 | -1.33773 7 25 32 20 16 [Rivière
B18 1741461 | -1.36092 17 24 53 21 39 [Rivière
B19 1741216 | -1.36521 17 24 44 “ 21 55 [Rivière
B20 1742419 | -1.39212 | 17 25 27 1 23 32 [Rivière
B21 1742854 | -1.40338 17 25 43 E] 24 12 [Rivière
B22 17.33223 | -1.41225 17 19 56 El 24 44 [Route
B23 1732827 | -141467 17 19 42 4 24 53 [Route
Ligne droite 0 45Km de B23 jusqu'à la
B24 17.32730 | -1.41092 17 19 38 Gi] 24 39 [source
B25 17.322862 | -1.37201 17 19 22 5] 22 19 [Rivière
B26 17.32428 | -1.36987 | 17 19 27 1 22 12 [Rivière
B27 17.33278 | -1.35949 17 19 58 Si 21 34 [Rivière
B28 17.30497 | -1.35704 | 17 13 18 1 21 25 [Rivière
B29 17.30500 | -1.34743 17 18 18 Si 20 51 [Ligne droite 1 07Km de B28
B30 17.29936 | -1.31895 17 17 53 ou 19 8 [Riière
B31 | 1730530 | 131158 17 18 19 El 18 42 [Rivière
B32 17.30747 | -1.30823 17 18 27 oi 18 30 |Rmère
B33 17.34133 | -1.25957 | 17 20 29 GI 15 34 [Rivière
B34 17.34252 | 125873 17 20 33 1 15 31 [Rivière
B35 17.365677 | -1.27181 17 21 24 “ 16 19_JRoute

couvrant la période de préparation du Plan d'Aménagement (2011 - 2015)

Plan de Gestion

Page 26
SOFORMA Garantie d'Approvisionnement 05/03 RDC
Mai 2011

3.1.22 Description biophysique des 5 AAC

Végétation : occupation du sol

Le BAQ 1 présente une végétation relativement diversifiée, On note la présence de fortes zones
marécageuses dans à peu près la moitié du territoire du BAQ, plus précisément dans la partie
centrale et Nord Est. De façon générale, on retrouve les forêts denses semi-caducifoliées dans la
partie Ouest, et le même type de formation mais avec prédominance du Wenge dans le Nord Est. Des
forêts secondaires adultes se retrouvent dans le centre et le Nord du territoire du BAQ. La répartition
des différents types végétaux sont repris dans le Tableau 6, ainsi que sur la Carte 6.

Tableau 6: Récapitulatif des superficies des strates de végétation calculées par SIG
(projection UTM 34, ellipsoïde WGS 84), par type interprété, sur le BAQ 1

Légende
Forétcaradénisée par des essences perdantieurs feules
durant la saison sèche en association avec des essences de 8184

semi- a 19,70%
caducifoliée la forêt dense sempervirente. Forêt caractérisée par une
Forêt dense Forêt caractérisée par des essences perdant leur feuilles
semicaducifoli durant la saison sèche mais présentant une très nette 8.70%
ée à Milletia domination du Wenge (Milettia laurentii) avec près de la '

excelsa moitié de la surface terière

Forêt Forêt caractérisée par un cortège d'essences héliophiles
secondaire accompagnées d'essences sciaphiles de la forêt dense 4,90%
adulte humide
33,20%

Regroupement des forêts inondées en permanence et

périodiquement
Complexe de cultures, jachères, brülis 3016
Espace constitué par les maisons d'habitation 29
Savane (savane herbeuse la plus représentée) 603
Total formations non exploitables (= superficie non utile) 27 688
TOTAL 41 475

La Carte 6 montre la stratification de l'occupation du sol et de la végétation sur le BAQ 1.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2015) Fage 27

LIOZ 1Pu ‘osnystay mo waSpuy ua)
10€.2+ E1271

eueAes

esne6e29le Wu 19104

enbiyde6oipÂy neasey 1jUeINE] eme 8
L Ova np eur [EE | 8@Il0Jonpe9-ILJeS 8SU8P 19104 rl

> 88II0JIONPB9-ILUES ESUEP 1,104
eusepgd 1eques f eynpe euepuooes 16104 DIN
ejeuoyeu eynoi N jeyqeu,p euoz DE

1enn01 ne2s9x 1einno exe|dW07
SebellA * 10s np uopedn220

9 9HE9

selfewol OL

VANIONOG ©
EI 102.2
ERPIONM 1-60/00 UOISS9IU0D

L OV 21 suep Jos np uogedn330,] 2p uore2ynens vVW4010S
0807 np anbnrvoupq enbyqndg

SOFORMA Garantie d'Approvisionnement 05/03 RDC
Mai 2011

Végétation : peuplements forestiers

Le BAQ 1 est caractérisé par une très forte présence de Wenge, caractéristique de la partie Nord Est
de la concession.

Les Tableau 7 et Tableau 8 présentent les résultats obtenus de l'inventaire d'aménagement sur le
BAQ 1.

Tableau 7 : Synthèse par essence de l'inventaire d'aménagement sur le massif BAQ : densité
par classe de diamètres et surfaces terrières?

Surface
Densité (tiges/ha) terrière

PB Tiges > 40|Tiges > 20|Tiges >10| totale

Essences Nom scientifique Famille em em em {miha)
Groupe 1: Essences exploitées actuellement
Bossé clair [Guares cedrata Méeliaceae | 0.95 1.84 2.99 037 |
Wenge Millettia laurentii Fabaceae 4.88 8,02 9.57 1,59
Groupe 2: Essences valorisables à court terme

Canarium
JAiele schweinfurthi Burseraceae 0.14 0,24 0,36 0,07
Bossé foncé Guares thompsonii Meliaceae 0,3 0,59 1.06 0.1
Dibetou Lovos frichilioides Meliaceae 0.1 0.19 0,47 0.04
Groupe 3: Essences valorisables à long terme: déroulage
JAbura [Mitragyne stipulosa [Rubiaceae 0.25 | 036 | 067 0.07
Ekoune na mai |Coelocaryon preussii  |Myristicaceae 022 1.89 3.8 018 |
Ekoune na mokili |Coelocaryon botryoides |Myristicaceae 0.09 0,77 2.09 0,08
Faro Danrella pynaerti Caesalpiniaceae 0,21 0,41 0,55 0.1
Pycnanthus
Homba na mai  |marchalianus Myristicaceae 0.15 0,52 0.83 0.07
— SES

lomba na mokili |Pycnanthus angolensis |Myristicaceae 0.53 1,29 2.56 0.23
Ohia mild Celtis mildbraedi Ulmaceae 0,16 [ 0.16 0,16 0.04

2? Seules apparaissent dans ce tableau les essences pour lesquelles : soit la densité des tiges de plus de 40 cm
de DHP est supérieure à 0,035 tige/ha, soit la densité des tiges de plus de 10 cm de DHP est supérieure à
0,075 tige/ha, soit la surface terrière (tiges de plus de 10 cm de DHP) est supérieure à 0,015 m/ha.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2015) Page 25

SOFORMA Garantie d'Approvisionnement 05/03 RDC
Mai 2011
Surface
Densité (tiges/ha) terrière
Tiges > 40|Tiges > 20|Tiges >10| totale
Essences Nom scientifique Famille cm em em {m/ha)
Groupe 4: Essences valorisables à long terme: sciage
Afina Strombosis pustulata |Olacaceae 0.77 341 6,73 0.36
Angueuk Ongokes gore Olacaceae 0.36 0,73 0.83 0,12
Bilinga Nauclea diderichi Rubiaceae 0,11 0,19 0.31 0,03
Bilinga na mai |Nauclea pobeguini Rubiaceae 0,1 0,23 0,31 0,03
Bodioa Anopyxis ealensis Rhizophoraceae 0,17 0.36 0,63 0.07
Strombosiopsis
Botaka tetrandra Olacaceae 2.83 5.58 7.18 0.91
Piptadeniastrum
Dabema africanum Mimosaceae 0.29 0.41
Diania Celtis gomphophyllum |Ulmaceae 0.11 03
Diogoa Diogoa zenkeri Olacaceae 1,66 4,18
Scorodophloeus
Divida zenkeri Caesalpiniaceae 1.05 2.18
Drypetes Drypetes spp Euphorbiaceae 0,45 1.84
Ebana Guibourtia demeusei _ |Caesalpiniaceae 0.26 0,52
Ebiera congo Berlinia congolensis  |Caesalpiniaceae 0,2 0,76
Ebiera na mokili |Berinia sp Caesalpiniaceae 0.11 0.27
Pentaclethra
Esili eetveldeana [Mimosacese 0,5 171 2.97 0.21
Petersianthus
Essia macrocarpus Lecythidaceae 1,08 2.48 4.2 0.48
Eveus [Kainedoxa sp Iningiaceae 075 | 141 1.79 0.33
Beilschmiedia
Kanda brun congolana Lauraceae 0,23 0,62 1 0,1
Gilbertiodendron
Limbali dewevrei ]Caesalpiniaceae 0.21 0,53 0.98 0,09
Maku rouge Dialium pachyphyllum _|Caesalpiniaceae 1.58 4.63 11.24 0,67
Pentaclethra
Mubala macrophylla Mimosaceae 0.32 0,5 0,79 0.13
Muebanzau lrvingie robur lvingiaceae 0,34 0.77 1,44 0,14
Ngang Plagiosiphon sp Caesalpiniaceae | 0.23 0.42 0.51 007 |
Niové Staudtia stipitata Myristicaceae 0.87 2,58 4,63 0,35
[Oboto Mammea africana Clusiaceae 0.4 0.6 0.74 0,13
Oiene lrvingie grandifola — [lvingiaceae 017 0.25 0,37 0.06
Erythrophileum
Tali suavolens Caesalpiniaceae 0.21 0.28 0.3 0.08
[F Tessmannia Te
[Wamba Les lescrauwaetti Caesalpiniaceae 0,33 0.44 0,54 0,15
Yungu Drypetes gossweilen  [Euphorbiaceae 0,16 0,32 0.42 0.05

La famille la plus représentées dans le BAQ 1 est celle des Fabacées (2,27 m#/ha, avec 8 essences),
viennent ensuite, les Césalpiniacées (2,25 m?/ha et 34 essences) et les Euphorbiacée (2,00 m’ha,

avec 24 essences).

Plan de Gestion
couvrant la période de préparation du Plan d'Aménagement (2011 - 2015)

Page 30
SOFORMA Garantie d'Approvisionnement 05/03 RDC
Mai 2011

Le Wenge est l'essence la plus représentée (avec environ 10% de la surface terrière du BAQ 1), suivi
du Botaka et du Maku rouge (voir en détail dans le Tableau 8).

Tableau 8 : Synthèse des dix essences les plus représentées en surface terrière, dans le BAQ 1

Densité (tiges/ha) Surface terrière
Tiges > 40 | Tiges > 10
Essences | Nom scientifique Famille em em {m3ha) %
[Wenge Millettia laurentii Fabaceae 4.88 9.57 1,59 9,90%.
Strombosiopsis
Botaka tetrandra Olacaceae 2,83 7,18 0,91 5,70%
Dialium
Maku rouge |pachyphyllum Caesalpiniaceae 1,58 11.24 0,67 4.10%)
Diogoa Diogoa zenkeri Olacaceae 1,66 551 0,52] 3,20%|
Petersianthus
Essia Imacrocarpus Lecythidaceae 1.08. 42 0.48 3.00%]
Bossé clair |Guarea cedrata Meliaceae 0,95 2.99 0,37) 2.30%
Strombosia
pustulata Olacaceae 0,77) 5,73 0,36 2.20%|
Niové Staudtia stipitata Myristicaceae 0,87 4,63 0,35) 2.20%|
Scorodophloeus
Divida zenkeri Caesalpiniaceae 1,05 3.01 0,33 2.00%|
Eveus Klainedoxa sp Iingiaceae 0,79 1.79 0.33 2.00%
Drypetes _ |Drypetes spp [Euphorbiaceae 0.45 4.89) 0,24 1,50%
TOTAL. 34.29 240.68 16.06 100.00%

Faune

La faune est relativement bien représentée sur l'ensemble de la GA. Le BAQ 1 reflète assez bien les
caractéristiques de l'ensemble de la GA. On retrouve des Céphalophes (Cephalophus spp), le
Chevrotain, le Potamochère, des petits Primates, le Sitatunga, le Chevrotain et l'Oryctérope (surtout
dans la partie sud de l'AAC 2). Quant aux mammifères emblématiques, l'éléphant de forêt et la
panthère sont totalement absents dans le BAQ 1. Une trace de buffle a été observée dans ce qui
deviendra l'AAC 3.

Synthèse sur l'écologie des forêts du BAQ 1

Les marécages sont particulièrement bien représentés au sein du BAQ 1.

Une attention spéciale devra être portée en vue de la protection des cours d'eau et des zones tampon
de ces cours d'eau. De façon à ne pas altérer les cours d'eau, on évitera de perturber la végétation
inféodée aux berges.

La matérialisation du réseau routier se fera suivant les directives listées dans le $ 6.3.9.7 du Plan
d'Aménagement. On veillera à ce que la planification permette de minimiser le nombre de
franchissements de cours d'eau.

Dans le cas précis d'un franchissement de cours d'eau, on préférera des ouvrages de type ponts,
n'utilisant les digues et remblais que pour le franchissement de grands marécages. La création de

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2015) Page sf

SOFORMA Garantie d'Approvisionnement 05/03 RDC
Mai 2011

remblais de franchissement de zone humides est permise sur les routes secondaires ; néanmoins,
l'exploitant veillera à leur destruction avant l'abandon de la zone d'exploitation.

En ce qui concerne les restrictions d'exploitation, et suivant les prescriptions données dans le Plan
d'Aménagement (voir $ 6.3.9.8 du Plan d'Aménagement), une équipe mènera une opération de
matérialisation des limites d'exploitation à la peinture aux alentours des zones marécageuses (10
mètres autour des forêts marécageuses et de 20 à 50 mètres de part et d'autres des berges des
rivières).

Dans la zone de forêt dense semi caducifoliée à forte prédominance du Wenge (partie Nord Est du
BAQ 1) et du fait de son caractère héliophile, la création de trouées d'abattage peut favoriser la
régénération naturelle de cette essence. Pour cela il faudra, au préalable à l'exploitation s'assurer que
les arbres semenciers ont été marqué convenablement pour ne pas les blesser au moment de
l'exploitation, s'assurant ainsi la régénération du capital forestier.

3.1.2.3 Description du contexte socio-économique sur le BAQ 1

Démographie

La population du BAQ 1 est de 7 699 habitants repartie dans 9 villages, qui se regroupent en deux
axes (cf. Tableau 9). La densité de population est de 13,7 hab./km°. Le groupe ethnolinguistique
dominant est le Mpama, présent sur l’ensemble de la concession.

On retrouve une population de 1582 habitants sur l'axe 2 correspondant au BAQ 1, repartie entre les

villages de Bondia et Bobeta, installés au long du tronçon de route reliant le village de Dongo-Yoka à
Ekwate Konda.

Le long du tronçon de route reliant le village Mbongi à Bonginda, on retrouve 7 villages, regroupant
6 117 habitants (Carte 3).

Tableau 9 : Répartition de la population au sein de la zone d'emprise
| | Nombre de | Population
Province District Territoire Secteur Axe villages (habitants)
| | 2 2 1582
Equsteur Equateur Lukolels Mpama 3 | 7 6117
Total 9 ce

Les systèmes ruraux de prélèvement, de production et de transformation identifiés dans la zone
d'étude, sont par ordre d'importance l'agriculture, la pêche, la chasse et l'élevage.

Activités de la population

L'agriculture est de loin l'activité la plus pratiquée au sein de la zone d'étude.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2015) Peas?

ET
SOFORMA Garantie d'Approvisionnement 05/03 Roc
Mai 2011

La pêche et la chasse sont quant à elles deux activités complémentaires. La pêche est préférée à la
chasse, du fait de à la présence de surfaces d'eau libre suffisantes.
L'élevage, quant à lui, n'est pratiqué que de façon accessoire.

L'ensemble des produits frais (généralement les surplus de productions agricoles) ou transformés
trouve des débouchés sur les marchés hebdomadaires de la région, les filières de transformation
étant généralement peu développées et artisanales. Il est également à souligner le coût relativement
élevé du transport de marchandises qui se fait à pied (porteurs), à vélo ou par pirogue.

Infrastructures

La population connaît un gros problème d'enclavement de par l'absence d'infrastructures
communautaires de base (routes, écoles, dispensaires, hôpitaux...) Les quelques structures
existantes sont toujours mal équipées et dans un état de délabrement très avancé.

+ La santé
Les Centres de Santé « fonctionnels » (en mesure de dispenser des soins à la population) ont été
recensés dans 4 villages situés sur le BAQ 1. Il s’agit des villages de Mbondo, Bondia, Ndongo
Bokoko et Bonginda.

Cependant, La plupart de ces centres de santé sont dans un état général de délabrement avancé,
dépourvus d'équipement, de maternité et ne disposant pas toujours de personnel qualifié.

La zone d'étude souffre également d'un manque de structures annexes de santé spécialisées
(ophtalmologie, pédiatrie, dermatologie, dentiste).

Les pharmacies au vrai sens du terme sont quasi inexistantes. Les quelques officines recensées
souffrent d'un approvisionnement en produits pharmaceutiques insuffisant.

Dans la zone d'étude, l'approvisionnement en médicaments est en partie assuré par les Sœurs de la
Charité de Lukolela ainsi que par des commerçants ambulants.

+ L'éducation
Les infrastructures scolaires fonctionnelles sont présentes sur 4 villages du BAQ 1 : Bondia, Ndongo
Bokoko et Bonginda. Ce réseau d'écoles primaires est complété par des écoles secondaires
« fonctionnelles » recensées dans 3 villages : Ndongo Bokoko et Bonginda.

+ L'équipement hydraulique et électrique
Sur la concession, il existe quelques sources d'eau aménagées, mais elles ne sont pas situées dans
le BAQ 1. De façon générale sur l'ensemble de la zone d'étude, l'eau potable et l'eau à usage
domestique sont puisées directement au niveau de sources non aménagées situées généralement en
forêt et à proximité du village.

Ces conditions favorisent la « contamination » de la population par la verminose et notamment par les
amibiases.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2015) Page 33

SOFORMA Garantie d'Approvisionnement 05/03 RDC
Mai 2011

Le réseau électrique est, à exception de quelques individus possédant un petit groupe électrogène,
totalement inexistant dans le BAQ 1.

3.1.3 Evaluation de la ressource exploitable sur les 5 prochaines années

3.1.3.1 Liste des essences à protéger et des essences interdites à l'exploitation

Conformément au Guide Opérationnel fixant le modèle de calcul de la possibilité forestière, ont été
exclues de l'exploitation toutes les essences n'atteignant pas une densité de 0,02 tiges/ ha au-delà de
10 cm de DHP. La liste de ces essences est présentée dans le tableau suivant :

Tableau 10 : Liste des essences interdites à l'exploitation

Densité
(tiges/ha) Tiges
Essences Noms scientifiques »10 em
Groupe 1 : essences couramment exploitées
Doussie pachyloba Afzelia pachyloba 0.002
Oduma Priona joven 0,007
Groupe 2 : essences valorisables à court terme
Mukulungu Autranella congolensis 0.01
Groupe 3 : essences valorisables à long terme - déroulage
Antiaris Antiaris sp 0.001
Boyae Donella pruniformis 0.018
Longhi Chrysophyllum sp 0.018
Ohia durand Celtis durandïi 0,02
Groupe 4 : essences valorisables à long terme - sciage
Azobe Lophira alata 0.003
Ebene noir Diospyros crassiflora 0.003
Eyek Pachyelasma tessmannii 0.017
Ivingia lrvingia excelsa 0,011
Ivingia Smit lrvingia smithi 0.001
Kekele Holopteles grandis 0.004
Kotibe dewe Nesogordonia dewevrei 0003 |
Ohia sp Ohia sp 0.014
Padouk vrai Pterocarpus soyauxi 0.012

Souge exce Parinari excelsa 0.017

3.1.3.2 Liste des essences aménagées et DME

Les essences ont été réparties en différents groupes en fonction des perspectives de
commercialisation à moyen terme. Les groupes définis sont:

+ un groupe d'essences couramment exploitées (Groupe 1) ;

+ un groupe d’essences valorisables à court terme (Groupe 2) ;

@x Plan de Gestion Page 34
à M couvrant la période de préparation du Plan d'Aménagement (2011 - 2015) g

SOFORMA Garantie d'Approvisionnement 05/03

Mai 2011

RDC

° deux groupes d'essences valorisables à long terme (Groupe 3 « déroulage » et Groupe 4

«sciage ») ;

° un groupe des autres essences (Groupe 5, non détaillé ci-après).

Le DMU est défini comme étant le Diamètre Minimum d'Utilisation fixé par l'administration et exprimé
en centimètre. Le Plan d'Aménagement a fixé des DME pour chaque essence, après analyse des

indices de reconstitution évalués entre la première et la deuxième rotation d'aménagement.

Les DME des groupes allant de 1 à 4 sont listés dans le Tableau 11. 15 essences, surlignées dans le

tableau voient leurs DME fixés au dessus des DMU.

Tableau 11 : Groupes d'essences et DME définis par le Plan d'Aménagement

DMU
Essence actuel(cm) DME fixé (cm)

Groupe 1 : Groupe des essences couramment exploitées

Bossé clair

Doussie bipindensis 60 60

| _s | 100

| _s | 100

[ sw | 100

Wenge 60 60
Groupe 2 : Essences valorisables à court terme

Aiele [ 6 | 70

Aniegre robu [ 6 | 60

Bossé foncé 60 60

Dibetou 60 60

Moabi
| Tchitola | so | 100
Tiama [ a | 80
[__Tiamabianc | 60 | 60
Groupe 3 : Essences valorisables à long terme - déroulage
Abura 60
Ako [ eo | 60
Andoung dibata [ eo |
Andoung micro 60 60

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2015)

Page 35
SOFORMA Garantie d'Approvisionnement 05/03 RDC
Mai 2011
DMU
Essence actuel(cm) DME fixé (cm)
Andung pellegrinii
Aniegre alti
Bomanga ee
[ni |
| Ekounenamai | 60 |
| __Ekoune namokii | 60 |
Emien na maï
Essessang
llomba na maï
llomba na mokili 80
Koto 60 60
[__Kotocoré | 60 | 60
[_ kumbi 7 | 60 60
Limba 60 60
Longhi africana 60 60
Longhi lacourt(Bopamu [6 | 60
Musisi [ so | 50
Ohia mild 60 60
| onzabi | 80 | 6 |
Osmalia 60 60
Groupe 4 : Essences valorisables à long terme - sciage
Afina 60 60
Alumbi 60 60
[_ angueut 7 | © | 60
Avodire [ 5 | 50
Beli 60 60
60 60
[__Büingana mai | & | 60
Bodioa [60 | 0 |
Botaka 60 60
Botendele 60 60
60 60
ke : Plan de Gestion Pace de
PM couvrant la période de préparation du Plan d'Aménagement (2011 - 2015)

SOFORMA Garantie d'Approvisionnement 05/03 RDC

Mai 2011
DMU
Essence actuel(cm) DME fixé (cm)

Dabema 60 60
Diania 60 60
Diogoa 60 60
Divida 60 60
D tes 60 60
Ebana 60 60
Ebiera 60 60
Ebiera congo 60 60
Ebiera monene 60 60
Ebiera na mokili 60 60
Esili 60 60
Essia 60 60
Eveus 60 60
Eyoum 60 60
Hymeno, 60 60
Kanda brun 60 60
Kibakoko 60 60
Kotibe kabi 50 50
Kotibe papa 50 50

Lati 60

Lati saillant 60
Limbali 60 60
Maku rouge 60 60
Mubala 60 60
Muebanzau 60 60
Ngani 60 60
Niové 50 50
Niové à petites feuilles 60 60
Oboto 60 60
Ofoss longi 60 60
Olene 60 60
Olonvogo 60 60
Ossol 60 60
Padouk castel 60 60
Padouk tincto 60 60
Tali 60 60
Wamba 60 70

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2015) Page 37

SOFORMA Garantie d'Approvisionnement 05/03 RDC

Mai 2011
DMU
Essence actuel(cm) DME fixé (cm
60
60

Pour 5 essences, en italique dans le tableau, l'indice de reconstitution de 50 % n’est pas atteint avec
le DME fixé. Pour ces essences, le taux de prélèvement autorisé est plafonné par le Plan
d'Aménagement à une valeur inférieur au taux de prélèvement actuel estimé et garantissant un indice
de reconstitution supérieur à 50% (Tableau 12).

Tableau 12 : Indices de reconstitution, DME fixés et taux de prélèvement maximum autorisé

DME fixé Taux de prélèvement
Essence (cm) maximum autorisé

Groupe 1 : Groupe des essences couramment
exploitées

Sipo 100 70%

Tola 100 50%
Groupe 2 : Essences valorisables à court terme
Makore 110 70%
Tchitola 100 70%

Tiama 80 50%

3.1.33 Possibilités sur le BAQ 1 : 2011 - 2015
Un inventaire d'aménagement a été fait sur l'ensemble de la surface utile au cours de la préparation
du Plan d'Aménagement. Il a permis d'établir la densité des tiges et le volume à l'hectare disponible

sur l'ensemble du BAC 1. De plus, lors de l'inventaire, il a aussi été relevé la qualité des tiges
supérieures à 50 cm de diamètre à 1,3 m du sol.

Un taux de prélèvement et de commercialisation a été évalué pour chaque essence, ces valeurs étant
spécifiques à la société SOFORMA. Enfin, en fonction de ces possibilités de transformation et

économique, la société SOFORMA a pris des décisions d'exploitation, en excluant certaines
essences.

Les volumes bruts donnés ici repris du Plan d'Aménagement (Tableau 13).

Plan de Gestion
couvrant la période de préparation du Plan d'Aménaaement (2011 - 2015)

Page 38
SOFORMA Garantie d'Approvisionnement 05/03 RDC
Mai 2011

Tableau 13: Taux de prélèvement, de commercialisation et décision d'exploitation pour les
essences principales, et évaluation du volume net exploitable

Volume brut par ha É à Ne Volume net exploitable
Essence (classe GO) |selon le Fe it rte Rare 4 ie par are m3 grumes|
WENGE 827 77% 85% 100% 5,54
BOSSE-CLAIR 178 80% 55% 100% 121
DIBETOU 003 Ex 70% 100% 001
KOSIPO 0,34 70 100% 019
LIMEA 0,02 70 100% oo1
MOa8i 5: 100% 0,12

ANGUEUK

BILINGA 0,16 0,07
BOMANGA 0,20 0,10
FUMA 0,06 0,02
ATANDZA 0,22 50% 70% 0,08
LOMBA 0,03 50% 70% 0,01
TAL , 70

TCHITOLA

AIELE
AKO
DIANIA
ESSIA

En connaissance la surface de chaque AAC que nous avons évalué au Tableau 4, nous pouvons
évaluer la Possibilité Annuelle de Coupe (cf. Tableau 14).

couvrant la période de préparation du Plan d'Aménagement (2011 - 2015)

RFF 5
A Plan dé ti
LE, R lan de Gestion Page 39
M
SOFORMA Garantie d'Approvisionnement 05/03 RDC
Mai 2011
Tableau 14 : Possibilité Annuelle de Coupe (PAC) pour le BAC 1
AAC AAC1 AèC1 AAC3 AAC a AACS Ensemble
Len se rt de 2330 2295 2376 2395 2318 11718

Essence (classe GO)

Volume net
exploitable par
ha (m3

Volume net exploitable (m3 grumes)

{m3 grumes)
13280 2 64951

Volume net total

WENGE z 919 12725
BOSSE-CLAIR 1,21 2825 2782 2810 14 202
DIBETOU 0.01 26 26 2 151

KOSIPO

LIMBA

MOABI

ANGUEUK

SILINGA

SOMANGA

FUMA
IATANDZA

ILOMEA
Ta

TCHITOLA

AIELE

AKO

DIANIA

Ces chiffres sont supérieurs à la production actuelle (cf. $ 1.6.1), entre 12 et 16 000 m° de 2008 et
2010. Ceci s'explique par l'amélioration de l'organisation du chantier, l'augmentation du nombre de
machines et du personnel compétent.

Les volumes annoncés ici ne sont donnés qu'à titre indicatif afin de planifier les opérations et d'asseoir
une estimation des montants disponibles pour le Fonds de Développement, en vue des négociations
avec les populations locales. Ils seront ajustés au fur et à mesure de la mise en œuvre du plan de

gestion.

3.14 Modalités d'ouverture et de fermeture des AAC

En théorie, une AAC est ouverte en début de chaque année. Selon l'arrêté ministériel
n°036/CAB/MIN/ECN-EF/2006 du 5 octobre 2006 (article 11), les AAC peuvent être ouvertes durant

deux ans.

couvrant la période de préparation du Plan d'Aménagement (2011 - 2015)

Plan de Gestion

Page 40
SOFORMA Garantie d'Approvisionnement 05/03 RDC
Mai 2011

L'exploitation pourra donc se poursuivre pour le compte de l'année qui suit immédiatement l'année
d'ouverture. Dans tous les cas, une Assiette Annuelle de Coupe sera définitivement fermée deux ans
après sa date d'ouverture effective.

La durée d'application du Plan d'Aménagement est de 25 ans, et la surface sera découpée en
25 AAC. Chaque Assiette Annuelle de Coupe ne sera ouverte à l'exploitation qu'une seule fois
pendant la durée de mise en œuvre du Plan d'Aménagement.

3.1.5 Infrastructures à créer

L'implantation des réseaux de routes d'exploitation a été planifiée à partir des cartes hydrographiques
et topographiques. Les routes secondaires et les parcs à grumes seront construits sur la base des
cartes de prospection plusieurs mois avant le début des activités d'exploitation afin de permettre la
stabilisation des matériaux.

La construction du réseau principal, des digues, des remblais et des ponts permettant de franchir des

cours d'eau et des marécages est présentée dans le chronogramme suivant.

Tableau 15 : Etat d'avancement de l'ouverture des routes du BAQ 1

Type Longueur Localisation Programmation
d'infrastructure | (km) | EmPlacement (cf. Cartes 3 et 6) Années Justification
Réouverture 842 [Total
a EE Hors Réalisé en
14,5 concession Tronçon entre Lukolela et Ndongo Yoka 2008 Accès concession
Tronçon entre Ndongo Yoka et Bondia en passant
ae Ho BAQ par les villages Mibenga et Ngelo au. FACE BAQ
Tronçons reliant le vilage de Bondia aux vilages
122 AAC 1 Bobeta et Mbongi, parties seulement incluses dans | 2011-2012 | exploitation AAC 1
l'AAC 1
00 AAC2 à = D
Tronçon compris entre le sud de l'AAC 3 et le village
113 AAC3 de Mpoma en passant parles villages Mbongi. | 2011-2012 | Accès AAC 2
Motaka et Ndongo Bokoko
Tronçon reliant les villages de Ndongo Bokoko et
72 AAC 3 Bonginda en passant par le village de Mpulu, partie | 2013-2014 | Exploitation AAC 3
seulement incluse dans l'AC 3
Tronçon de route nationale inclus dans l'AAC 4 et >
10 AGE conduisant au village de Bonginda 2013-2014 | Exploltation AAC 4
Tronçon de route publique inclus dans l'AAC 5 et an
25 AAC 5 ne none 2015-2016 | Exploitation AAC 5
A lee ot En Re |
Ouverture route 96,8 [Total
forestière
principale 0,0 Hors BAQ 1 - = 1
19.5 AAC 1 z 2011-2012 | Exploitation AAC 1
16.9 AAC 2 - 2012-2013 | Exploitation AAC 2
194 AAC3 É 2013-2014 | Exploitation AAC 3
164 AAC 4 : 2014-2015 | Exploitation AAC 4
18 AAC 5 - 2014-2015 | Accès AAC 4
228 AAC 5 : 2015-2016 | Exploitation AAC 5

couvrant la période de préparation du Plan d'Aménagement (2011 - 2015)

Plan de Gestion

Page 41
SOFORMA Garantie d'Approvisionnement 05/03 bé
Mai 2011

Type Longueur Localisation Programmation
d'infrastructure | (km) | Emplacement (cf. Cartes 3 et 6) Années | Justification
Réalisation 206 [Total
d'ouvrage de _
franehisssment 7 digues avec pont(s), le long de la route publique
3,9 Hors BAQ 1 reliant les villages Ndongo Yoka et Bondia en passant 2011 Accès BAQ 1
par les villages Mibenga et Ngelo
00 AAC 1 = - :
1 digue avec pont(s), le long de la route nationate ; me
27 AAC2 | seliant les villages Mpoma et Mibenga 2012-2018 | Explohetion AAC 2
1 digue avec pont(s), le long de la route nationate "
38 AAC 3 | icliant les villages Ndongo Bokoko et Mpoma 2011-2012 | Accès AAC 2
+ digue avec pont(s), le long de la route reliant les 2013- er:
23 AAC3 | ages de Mpulu et Bonginda 2014 | Exploitation AAC 3
1 digue avec pont(s), le long de la route reliant les 2013-
41 |'AACS3-AAC 4 | ges de Mpulu et Bonginda 2014 | Accès AAC 4
1,8 AAC4 | 3 digues avec pont(s) ES Exploitation AAC 4
1,0 | AAC4-AAC 5 | 2 digues avec pont(s) Fi |ACCS AAC 4
15 AAC5 |3 digues avec pont(s) 2716 [Exploitation AAC 5

Le tracé provisoire des routes principales est donné dans la Carte 7. Ces emplacements approximatifs
pourront être révisés sur le terrain au moment du tracé du réseau routier.

L'évacuation des bois du BAQ 1 nécessitera
+ la réouverture d'environ 70 km de route publique dont presque la moitié dans le BAQ 1;
+ l'ouverture d'environ 97 km de route forestière principale, sans compter les routes forestières
secondaires ;
+ la construction de plus de 20,5 km de digue dont près de 17 km à l'intérieur du BAQ 1. La
mise en place de ces ouvrages de franchissement sera associée à la construction de
nombreux ponts.

Tout travail de construction du réseau routier s'effectuera suivant les préconisations présentées dans
le Plan d'Aménagement.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2015) Page

LIOZ 10 ‘psDysia y mo WeSDup My 2PII2D

|

enbiude SoupAu neeseu / /
jeun jueuueddojeAgp 8p eU0Z

uomepud ep eues D See 60 AY /
esneuBli uononpoid ep 8U,S +
jedbuud 81815810] en0!
uoraesuo) ep eues [I si enseioy emnoë /\/

jueweBeuewy snoS 2a1edns

ovy saun C1 ensoped 1eques /*. /
L Ova eur | ms | ejeuoneu enox
SeBellA » Jehnoi nees9

feneuw

Ê

SGo lt

e19104n7-£0/60 UOISSSIU09
FSanosseu [Œ L OV 21 ns safPUUoISIATId S212HN01 S81N}2N1S EU] vi
us 0840) np enbmpioousq enbtqndeg

#HO10S
SOFORMA Garantie d'Approvisionnement 05/03 RDC
Mai 2011

3.2 REGLES D’INTERVENTION EN MILIEU FORESTIER

La société appliquera comme norme d'intervention les préconisations émises dans les Guides
Opérationnelles, et en particulier les Normes d'Exploitation Forestière à Impact Réduit (EFIR) et les
Normes d'inventaire d'exploitation. La partie suivante permet des mettre en avant les points qui sont
considérés comme important, et de préciser ainsi la mise en œuvre des dispositions prévues par les
normes.

3.2.1 Description technique des opérations forestières

3.2.1.1  L'inventaire d'exploitation

L'inventaire d'exploitation sera conduit de façon à répondre aux prescriptions contenues dans le
Guide Opérationnel ayant trait aux normes d'inventaire d'exploitation.

Les arbres à identifier lors de l'inventaire d'exploitation et à protéger lors de l'exploitation ressortiront
en 3 types :
+ les arbres d'avenir ;

Ce sont ces arbres qui reconstitueront le potentiel exploitable pour les rotations ultérieures. Ils sont
donc à protéger afin que ce potentiel puisse se reconstituer. Ces arbres seront marqués d'un « @ ».

+ les arbres patrimoniaux ;

Les études sociales effectuées par les équipes socio-économiques identifieront les éventuels arbres
patrimoniaux. Ces arbres sont de grande importance sociale pour les populations riveraines et par
conséquent à protéger. Ils seront marqués d'un « P ».

+ les semenciers ;

Sur l’ensemble des tiges exploitables numérotées lors des inventaires d'exploitation, certaines seront

identifiées et préservées pour jouer le rôle de semenciers. Ils porteront un numéro de prospection,
mais seront marqués d'un « P » lors du pistage.

Les documents cartographiques établis grâce aux données collectées par l'inventaire d'exploitation
donneront la localisation :

+ des tiges exploitables ;

+ __ des tiges préservées comme semenciers ;
+ des tiges patrimoniales ;

+ __et des tiges d'avenir.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2015) Page 44

Garantie d'Approvisionnement 05/03 RDC

SOFORMA
Mai 2011

|
| © | P f/
| | | VV |
/ \ / | |
/ \ } |
/ \ \

/ \ / |
\ / \ d \
7 Tige d'avenir ; | Arbrerefusé

Arbre à protéger (mauvaise qualité)

Figure 5 : Marquage des tiges d'avenir, des arbres patrimoniaux et des arbres de mauvaise
qualité (source : Normes d'inventaire d'exploitation, juillet 2007)

3.2.1.2 Zones hors exploitation
Certaines zones de la superficie utile sont plus sensibles que d'autres à une mise en exploitation. Afin
de les protéger, leur exclusion de l'exploitation s'avère nécessaire. Cette mise en défend va permettre

de réduire l'impact sur les populations riveraines, la ressource et l'environnement.

Les zones à exclure sont les suivantes :

* zones non exploitables : zones marécageuses, zones à forte pente (pente supérieure ou égale à

30%) et zones de rochers ;
zones à valeur culturelle ou religieuse : forêts ou arbres sacrés :

zones d'importance écologique, scientifique ou touristique : zones à très grande diversité
floristique ou faunique, habitats d'espèces endémiques, habitats uniques et fragiles, etc. ;

zones sensibles, c'est-à-dire en bordure des cours d'eau permanents, des marigots, autour des
marécages. Largeur minimum des zones sensibles :

50 m sur chaque rive ;

o largeur < 10m:
10 m de chaque côté ;

© ravines:

© ruisseaux ou marigots : 20 m de chaque côté ;

o  marécages : 10 m à partir de la limite ;
o tête de source : 150 m autour.

Plan de Gestion Page 45
couvrant la période de préparation du Plan d'Aménagement (2011 - 2015) g

SOFORMA Garantie d'Approvisionnement 05/03 RDC
Mai 2011

3.2.1.3 Réseau routier et parcs à grumes

Afin de limiter les impacts directs et indirects, le réseau routier et de parcs à grumes sera planifié et
optimisé sur le terrain en :

+ évitant les zones « pauvres » en tiges à exploiter ;

+ contournant les zones de forte pente, marécageuses, sensibles, et

+ limitant autant que possible la surface des parcs à grumes ;

+ respectant une déforestation maximum de 30 m pour les routes et leur emprise ;

+ maintenant des ponts de canopée, au minimum tous les 5 kilomètres, et en ouvrant les andains ;

+ construisant et en maintenant des structures de drainage appropriées pour collecter et évacuer
les eaux ;

+ évitant la perturbation des cours d'eau ;

+ préservant les arbres d'avenir et patrimoniaux dans la planification.

S'il s'avérait que les voies d'évacuation ouvertes par la SOFORMA croisent une voie publique,
SOFORMA est tenue de maintenir les croisements en parfait état de viabilité et de visibilité.

3.2.1.4  Abattage contrôlé

Depuis 2007, SOFORMA a assuré plusieurs formations aux techniques d'abattage contrôlé
permettant de minimiser au maximum les impacts causés par la chute des arbres et de maximiser le
volume de bois par un bon tronçonnage de l'arbre abattu. Cette démarche s'inscrit dans un cadre de
formation continue de son personnel à travers des sessions annuelles d'actualisation et de remise à
niveau. Ces formations ont veillé à l'application et au respect des mesures de sécurité : matériel en
bon état, port des équipements de sécurité, respect des règles.

3.2.1.5 Usage des produits de traitement des bois

L'usage des produits de traitement suit les règles d'application de ces produits, conformément aux lois
et règlements en vigueur. Les travailleurs sont équipés de tenues spéciales, afin d'éviter tout contact
du produit avec la peau ou les yeux. L'ensemble de ces mesures tendent à éviter la pollution des
eaux, du sol, de la flore et de la microfaune.

3.2.1.6 Débusquage et débardage

Le débusquage et le débardage constituent les premières étapes de transport des bois en grumes,
plus précisément de l'endroit d'abattage au parc de chargement. L'impact de ces deux étapes existe
tant sur le sol que sur le peuplement résiduel.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2015) Fage:46

SOFORMA Garantie d'Approvisionnement 05/03 RDC
Mai 2011

Ces impacts inévitables seront néanmoins réduits en :

+

réalisant un tracé optimal pour le débardage des grumes (le plus direct et le moins large) en
évitant des virages trop serrés ;

évitant les arbres à protéger ;

limitant au minimum les franchissements de cours d'eau et dans le cas où ceci est impossible, en
prenant des précautions (lit de billes, perpendiculaire à la berge, passage par un lit rocheux,
etc...) ;

limitant l'utilisation des bulldozers au débusquage ou débusquage prolongé et même en
choisissant d'autres moyens d'extraction en cas de pente forte ;

utilisant au maximum le treuil et le câble pour le débardage là où la dimension et le poids des
grumes le permettent.

Piste principale
Piste principale e

\ ÿ
« Piste secondaire

. reel

LS Parc

Figure 6: Tracé idéal des pistes de débardage, tracé à l'avance en fonction des cartes
d'inventaire d'exploitation (Source : Normes d'inventaire d'exploitation, juillet 2007)

3.2.1.7 Chargement et transport

Afin de limiter les impacts causés par le chargement et le transport de bois (accidents, pollutions et
transport illégal de viande de brousse), les mesures suivantes seront appliquées :

+

+

charger de façon adéquate les grumiers (pas au-delà de leur capacité utile) ;

évacuer les bois des parcs à grumes dans un délai n'excédant pas deux mois, en donnant priorité
aux essences susceptibles d’être attaquées par les insectes ou les champignons ;

respecter les limitations de vitesse établies et figurant dans la procédure de transport ;
ne jamais transporter d’autres passagers avec les grumiers ;

interdire le transport de viande de brousse ;

Interdire la présence de toutes armes à feu à bord des véhicules.

3.2.1.8 Opérations post-exploitation

Afin de laisser les zones exploitées dans un état qui facilite la régénération ultérieure et éviter toute
atteinte supplémentaire à l'environnement lors de la période de la rotation, des opérations seront
conduites après l'exploitation dont :

+

la réhabilitation des parcs à grumes ;

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2015) Pagei47
SOFORMA Garantie d'Approvisionnement 05/03 RDC
Mai 2011

* le retrait de tous les débris d'exploitation dans les zones de protection des berges, et de tout
obstacle freinant le libre passage des eaux ;

+ la fermeture à la circulation des routes qui ne seront pas utilisées avant la prochaine rotation. La
fermeture des routes sera faite à l'aide de grumes, de fossés creusés ou de barrières
cadenassées.

3.2.2 Mesures de réduction, d'atténuation et de compensation des impacts sur
l’environnement et la faune

Au-delà des mesures prises et développées précédemment en application des techniques
d'Exploitation Forestière à Impact Réduit (EFIR), SOFORMA a jugé indispensable de mettre en place
les mesures suivantes :

3.2.2.1  Diamètres Minimums d'Exploitation (DME)

Dans l'attente des conclusions et de la validation du Plan d'Aménagement de cette concession,
SOFORMA respectera les diamètres d'abattage (diamètres minimum d'exploitation) tels que définis
dans le Guide Opérationnel « Liste des essences forestières de la RDC ».

Ce diamètre sera mesuré conformément à l'annexe 5 du Guide Opérationnel portant sur les normes
d'inventaire d'aménagement forestier.

3.2.2.2 Ouvrage de franchissement (ponts, ponceaux, digues, etc.)

Les ouvrages de franchissement seront construits de manière à ne pas changer les directions
naturelles ou entraver les cours d'eau, afin de ne pas perturber l'alimentation en eau des populations,
et de prévenir les risques d'inondations.

3.2.2.3 Réduction de l'impact sur la faune sauvage

Toutes les activités liées à la chasse commerciale sont interdites dans le cadre de l'exploitation
forestière. Il s'agit notamment de la chasse elle-même, du commerce de viande de brousse dans le
camp forestier, du transport de la viande de chasse et des produits forestiers d'origine animale par les
véhicules de la société, et du commerce d'armes et/ou des minutions. Au travers de notes de service,
la société va informer son personnel de cette interdiction passible, en cas d'infraction, de sanctions.

Des réunions de sensibilisation seront organisées auprès des travailleurs et des populations, sur les
lois et réglementations qui s'appliquent en RDC : période de chasse, espèces protégées, techniques
autorisées, permis de port d'armes.

3.2.2.4 Feu de brousse

Afin de lutter contre le feu de brousse, il est apparu indispensable d'associer les populations
riveraines à cette problématique. A cet effet, dans son article 17 de la clause sociale du présent cahier

Plan de Gestion

Les 2À couvrant la période de préparation du Plan d'Aménagement (2011 - 2015) Page46

SOFORMA Garantie d'Approvisionnement 05/03 se
Mai 2011

des charges, la communauté locale s'engage à collaborer en toutes circonstances avec la SOFORMA
pour maîtriser tout incendie survenu à l'intérieur de la forêt concédée ou dans une zone herbeuse
attenante à la susdite forêt.

3.2.3 Diverses mesures de gestion

3.2.3.1 Arbres de chantier routier

La société procédera à l'abattage de tous les arbres dont l'enlèvement est jugé nécessaire lors des
travaux du tracé des routes d'évacuation ou par la confection d'ouvrages d'art.

S'il s’agit de bois d'œuvre dont le diamètre est supérieur ou égal au diamètre minimum d'exploitation,
ils seront portés au carnet de chantier après numérotation, mais ne donneront pas lieu à un paiement
quelconque, ni aux taxes lorsqu'ils sont utilisés pour la construction de ponts ou d'ouvrages relatifs
aux routes forestières et s'ils n'ont pas été commercialisés.

3.2.3.2 Matérialisation des limites de la GA et des AAC

Lorsqu'il n'existe pas de limites naturelles, SOFORMA matérialisera les limites de la concession ainsi

que celles de chaque Assiette Annuelle de Coupe. La matérialisation de ces limites pourra se faire par

l'utilisation :

+ des layons ouverts pour délimiter les parcelles d'inventaire d'exploitation ;

+ de la matérialisation des limites des zones de protection. L'utilisation de ces limites permettra
d'éviter l'impact d’une ouverture de layon de démarcation située au sein d'une zone marécageuse
par exemple.

3.2.3.3 Matérialisation des zones de protection
Les limites des zones tampons bordant les cours d'eau ou les zones marécageuses seront délimitées
par un marquage à la peinture.

4 PROGRAMME INDUSTRIEL EN LIAISON AVEC CETTE GARANTIE
D’APPROVISIONNEMENT

Le site industriel de Kinshasa dispose de la capacité de transformer (cf. 1.6.2) :
- 48 000 m° grumes par an en sciage,
- 24 000 m° grumes par an en déroulage,

Soit un total 72 000 m° grumes.

En outre, pour les besoins locaux de la société et dans le cadre de la mise en œuvre de la clause
sociale, une partie des grumes sera transformée par la scie mobile implantée sur le site de Lukolela.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2015) Page 49

SOFORMA Garantie d'Approvisionnement 05/03 RDC
Mai 2011

Actuellement, un projet d'implantation d'une unité industrielle de transformation sur Lukolela est en
cours d'étude (cf. $ 1.6.2).

L'unité industrielle actuelle pourra absorber la totalité des volumes produits sur la GA 05/03-Lukolela,
et permettra à SOFORMA de respecter ses obligations contractuelles en matière de transformation.

Le développement industriel sera orienté, dans ses conditions, vers une transformation plus poussée
et une amélioration des rendements.

5 PROGRAMME SOCIAL RATTACHE A LA GARANTIE
D’APPROVISIONNEMENT

5.1 BILAN DES CONVENTIONS PASSEES

Lors de ces années d'exploitation, SOFORMA a signé des conventions avec les populations locales
incluant la fourniture des biens alimentaires et la construction d'infrastructure socio-économique.

Parmi les infrastructures réalisées et en cours de finition, il a lieu de signaler :

* la construction d'une école primaire de six salles de classe au niveau du village de Mpoka (cf.
photo ci-dessous) ;

*__ la construction, encore en cours, d'un centre de santé au niveau du village de Kalanga ;

+ la réouverture du tronçon de route entre les villages Dongo-Yoka et Mpoka (28 km) permettant le
désenclavement des villages llebo, Kalanga, Boleta et Mpoka ;

* la réouverture, en cours, du tronçon de route entre les villages Dongo-Yoka et Bondia (39 km)
permettant le désenclavement des villages Mibenga, Ngelo et Bondia (cf. photo ci-dessous).

Réouverture du tronçon de route

Bâtiment scolaire, Ecole primaire de Mpoka
à à | pe entre Dongo-Yoka et Bondia

Plan de Gestion
couvrant la période de préparation du Plan d'Aménagement (2011 - 2015)

Zn

Page 50

SOFORMA Garantie d'Approvisionnement 05/03 RDC
Mai 2011

5.2 CLAUSE SOCIALE SIGNEE

Conformément à l'Arrêté Ministériel n°023/CAB/MIN/ECN-T/28/JEB/10 du 7 juin 2010, SOFORMA a
signé un accord constituant la Clause Sociale de son Cahier des Charges avec les populations dont le
territoire coutumier se superpose avec le premier ABQ. Cet accord a été signé le 8 avril 2011 avec le
Groupement Mpama, seul concerné par ce BAQ.

Cet accord entre la société et les populations locales permet de définir les conditions de la
contribution du concessionnaire aux besoins de ces dernières en matière de structures sociales
collectives (alimentation en eau potable, éducation, santé, routes d'accès...) tant en ce qui concerne
la construction, l'entretien et le fonctionnement.

Les accords ont abouti à une liste de réalisations sociales à effectuer pendant la durée du Plan de
Gestion, financées grâce à une ristourne versée par la société au prorata des productions réalisées.

Les réalisations inscrites sur l'accord seront financées via un Fonds de Développement, géré par un
Comité de gestion et alimenté au prorata de la production réalisée, à hauteur de 2 à 5 $/m° selon les
groupes d'essences, la planification budgétaire prévisionnelle des recettes et dépenses sur le Fonds
de développement doit être cohérente.

En outre, il est prévu qu'une avance de 10% du montant total des recettes prévisionnelles du Fonds
de développement sur les 4 années du plan de gestion soit dégagée à la date de signature de
l'accord.

L'accord signé a permis de définir un prix par mètre cube de bois exploité, le Tableau 16 reprend ces
valeurs. Les essences sont classées ici selon les groupes définis par l'Administration Forestière, et
non plus selon les groupes d'essences définis par le Plan d'Aménagement.

Tableau 16 : Montant de la ristourne accordée par mètre cube en fonction de l'essence pour le
groupement de Mpama

Prix unitaire négocié avec
Essence les populations ($/m3)
Classe 5
WENGE 5
Classe 1
BOSSE-CLAIR 4
DIBETOU 4
KOSIPO 4
LIMBA 4
MOABI 4
Classe 2

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2015) Page 51

SOFORMA Garantie d'Approvisionnement 05/03 RDC
Mai 2011

Prix unitaire négocié avec
Essence les populations ($/m3)

ANGUEUK 3
BILINGA 3
BOMANGA 3
FUMA 3
IATANDZA 3
3
3
3

ILOMBA
TALI
TCHITOLA

Classes 3 et 4

AIELE
AKO
DIANIA
ESSIA
FARO

n bn fn fn |n

Grâce à l'évaluation du volume faite au paragraphe 3.1.3, il est possible d'estimer le montant
prévisionnel total du Fonds de Développement. Celui-ci est donné dans le Tableau 17.

rer
æx Plan de Gestion ES
k à) couvrant la période de préparation du Plan d'Aménagement (2011 - 2015) g
SOFORMA Garantie d'Approvisionnement 05/03 bé
Mai 2011

Tableau 17: Montant prévisionnel à verser au Fonds de Développement du Groupement
Mpama

Volume [Volume annuel| Prix unitaire | Montant total | Moyenne
Essence (classe GO) total {m3 moyen (m3 | négocié avec les | de la ristourne | annuellede la
nets) nets/an) populations ($) {s) ristourne (S)

324754 64951

BOSSE-CLAIR 4
DIBETOU 131 26 4
KOSIPO 4
4
4

LIMBA
MOABI

ANGUEUK
BILINGA
BOMANGA
FUMA

1ATANOZA
ILOMBA

TAL
TCHITOLA

AIELE
AKO
DIANIA
ESSIA
FARO

On arrive au final à un budget prévisionnel d'environ 437 000 $ disponible sur le Fonds de
Développement pour les 5 ans de mise en œuvre du Plan de Gestion. Cette somme sera réévaluée
en fonction du volume réellement prélevé, en se basant sur les données des déclarations
trimestrielles.

Le Tableau 18 ci-dessous présente les réalisations négociées avec les populations riveraines.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2015) Page 53

SOFORMA Garantie d'Approvisionnement 05/03 RDC
Mai 2011

Tableau 18 : Infrastructures socio-économiques identifiées par le Groupement Mpama et prévu
dans l'accord pour les Clauses Sociales

A er gloc [ES Eriquer de carre eu
NE Hs per classes bureaux er rollerres équ
- ES cs monee 32 |
Succurraler Primaire er Sos LR der Fr «| s
Centre de sansé be. [eee Tiers Ces 347 |
Foster de Santé fe PM anne a |
pièce

s | En Briques de Terre Cuites 24m e Es
Centre d'animationsanieaire [1er sloc haie, Cane 2|s
nee er sie FE
Fesses Bxiquer Lar Sos sols
Srouerer Lar Sos sols
Réalisations Juieu _ ] E
Ecole Primaire lier Bloc | __ Ecole/an 5 200 en 7 H
Suecurrales Frames Ler Sos Succursale 22 5 250 2 7 5
Centre de ranvé Éar Bios Cansre de sansé/ns 5 1000 1 7 5
Foster de Santé Ler Elos Forte de santé aa 5 500 2 T 5
Censred nomarionsnemre  [ierSles | Cenvedanimmensmmmmens |: 500 2 7 5 7000
Teral 44100

Ssiruse provision à dégager de 10.09

Ré

Réunions comics de person

Frais 'orgarés ation des réunions Comité local ! gestion erruir

Toal 18500
Soir 4

Total des dépenses sur le fonde de développement

Solde Fonds de Developpement S 15707

Lors des négociations ayant précédées cette signature, il a été établi une programmation pour les
réalisations socio-économiques sur les 5 années de mise en œuvre du Plan de Gestion, cette
programmation est donné dans la clause sociale.

D'après l'Arrêté Ministériel 023/10, la société doit verser sur le Fonds de Développement une avance
de 10% de la somme totale prévisionnelle avant le début des travaux, soit ici 437 151 x 10%, soit
43 715 dollars.

Le Comité Local de Suivi mis en place lors de la négociation des accords constituant la clause sociale
du cahier des charges a décidé de se réunir tous les trimestres pour examiner l'avancement des
travaux, l'état et la gestion du Fonds de Développement et il précisera au dernier trimestre de l'année
en cours les spécifications des infrastructures à réaliser l'année suivante.

| æ É Plan de Gestion post
EM couvrant la période de préparation du Plan d'Aménagement (2011 - 2015) g
SOFORMA Garantie d'Approvisionnement 05/03 RDC
Mai 2011

6 SYNTHESE GENERALE DU PLAN DE GESTION SUR 5 ANS
6.1 CHRONOGRAMME DE L'ENSEMBLE DES ACTIVITEES

La planification prévisionnelle des activités sur la durée du présent plan de gestion est présentée par
le chronogramme ci-dessous.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2015) Lagess

SOFORMA Garantie d'Approvisionnement 05/03 Roc
Mai 2011

Tableau 19 : Chronogramme prévisionnel des activités sur la durée du Plan de Gestion

Avant 2011 2011
Préparation du cahier des charges provisoire
Préparation et dépôt du plan de gestion ee | RE PR ES | RE EE Es
Négociation de 18 clause sociale CE = | = = FE = À
Signelure du contrat SE concession = RS RS PE D RS DE EEE EE
Préparation du plan d'aménagement DS RQ
Dépôtces protocoles socio-économique et dinventeire RTE SERRES SE RS | RS et Pa CR PS CE
Préinventeire d'aménagement PRES COR RE RE CS DORE CRE LORS GRR DR
aménagement C20-08806 7 TT |
Etudes cartographiques [2008 82008 7
Diagnostics socio-économiques RES ES ES RS ER Re |
inventaire d'aménagement RES RE RS DORE CRE SE PRE Ge
Dépét ces rappon d'études préliminaires RES ER RS RE CRE ES CS nn nn a
Dépôtau Plan d'aménagement [208 | | EE = = = =)
Mise en exploitation forestière
inventaires d'exploitation |__|
Aménagement du camp des tavaileurs pe +) RE CS PRE EE
RRQRRE RES CRE RE
Exploitation = te =) Sd ns ai ESS
EC PE DE RE
=
Opérations post-exploitation ET — ES
PS ER PR
Mise en œuvre de la clause sociale du cahier des
infrastructures socic-économiques pe]
Consultation avec les populations rveraines DST L___ EE Es 1 EE

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2015) Fageee

SOFORMA Garantie d'Approvisionnement 05/03
Mai 2011

6.2 PROGRAMME D'EXPLOITATION, INDUSTRIEL ET SOCIAL

Il est prévu une exploitation sur 2 343 ha de surface utile annuellement, avec un volume prévisionnel
d'environ 20 000 m° grume net par an, soit 1 700 m° mensuellement.

La proximité du fleuve Congo et de Kinshasa réduit fortement les prix de revient du bois, et autorise
une diversification vers des essences dont la valorisation n'est pas rentable sur d'autres sites plus
éloignés en RDC (Bomanga, Kosipo, Aiélé). Malgré tout, le Wenge représente environ les 2/3 de la
production prévisionnelle sur ce premier BAQ. Le Bossé clair est la deuxième essence en volume
dans la production prévisionnelle, avec 14%.

Le marché actuel ne permet pas d'envisager une diversification plus importante de la production.

Les grumes produites à Lukolela sont exportées ou transformées dans le site industriel de Kinshasa,
pour produire des sciages verts ou séchés et du contreplaqué. La capacité installée de ce site
industriel permet à SOFORMA de respecter l'obligation de transformer au moins 70% des grumes
extraites de forêt. Néanmoins, un projet d'implantation d'une unité industrielle sur Lukolela est en
cours d'étude en vue d'assurer une partie de la transformation des grumes produites sur la Garantie
05/03 (cf. 8 1.6.2).

La société SOFORMA est actuellement engagée, et ce depuis plusieurs années, dans une démarche
d'amélioration de la qualité de ses pratiques, notamment en matière sociale et environnementale,
dans l'intention d'obtenir à moyen terme une certification de sa gestion durable.

SOFORMA a négocié avec les populations du Groupement de Mpama un accord constituant la clause
sociale du cahier des charges de la concession. Cet accord prévoit la réalisation d'infrastructures
socio-économiques, financées par Fonds de Développement, géré par un Comité de gestion et
alimenté au prorata de la production réalisée, à hauteur de 2 à 5 $/m° selon les groupes d'essences

Le montant évalué des ristournes est de 438 511 $ sur les 5 ans de mise en œuvre du plan de
gestion. L'accord signé prévoit notamment la réalisation de 4 écoles primaires, 2 centres de santé et 2
postes de santé. Par ailleurs, la route ouverte par SOFORMA aura un impact fort en terme de
facilitation du transport des biens et des personnes, et sera localement une source important de
revenus directs et indirects. Ainsi, l'activité de SOFORMA dans le cadre de ce Plan de gestion
contribue de manière conséquente au développement du Territoire de Lukolela et à la lutte contre la
pauvreté.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2015) Page 87

SOFORMA Garantie d'Approvisionnement 05/03 RDC
Mai 2011

LISTE DES CARTES

Carte 1 : Localisation de la GA 05/03-Lukolela ..
Carte 2 : Localisation des superficies exploitées
Carte 3 : Localisation des 5 Blocs d'Aménagement Quinquennaux
Carte 4 : Définition des limites du BAQ 1. L
Carte 5 : Localisation des 5 AAC incluses dans le BAQ 1
Carte 6 : Stratification de l'occupation du sol dans le BAQ 1.
Carte 7 : Infrastructures routières prévisionnelles sur le BAQ 1

LISTE DES TABLEAUX

6

Tableau 1 : Garanties d'Approvisionnement attribuées à la SOFORMA
Tableau 2 : Détail de la production sur la GA 05/03-Lukolela (volume en m3 net grume sous aubier
par essence de 2008 à 2011*) … 15

Tableau 3 : Blocs d'Aménagement Quinquennaux, superficie et Faune bruts p pour les essences des
19

groupes 1 et 2 (après actualisation des dates de passage en exploitation)
Tableau 4 : Assiettes Annuelles de Coupe sur le BAQ 1 : 2011-2015 (superficies, en hectares)
Tableau 5 : Définition de la limite du BAQ 1.

Tableau 6 : Récapitulatif des superficies des: ‘etraes de végétation calculées par sie (projection ur
34, ellipsoïde WGS 84), par type interprété, sur le BAQ 1.

Tableau 7 : Synthèse par essence de l'inventaire d'ménagement.su sur pie massif BAQ1
classe de diamètres et surfaces terrières
Tableau 8 : Synthèse des dix essences les plus représentées en surface terrière, dans le BAQ 1
Tableau 9 : Répartition de la population au sein de la zone d'emprise…
Tableau 10 : Liste des essences interdites à l'exploitation
Tableau 11 : Groupes d'essences et DME définis par le Plan d' Aménagement
Tableau 12 : Indices de reconstitution, DME fixés et taux de prélèvement maximum uioie

Tableau 13 : Taux de prélèvement, de commercialisation et décision d' ‘exploitation pour les essences
principales, et évaluation du volume net exploitable … 39

Tableau 14 : Possibilité Annuelle de Coupe (PAC) pour le BAC 1

Tableau 15 : Etat d'avancement de l'ouverture des routes du BAQ 1...
Tableau 16: Montant de la ristourne accordée par mètre cube en ni éncbh de l'essence pour le
groupement de Mpama.….
Tableau 17 : Montant prévisionnel à verser au Fonds. de Développement du Groupement Mpama.... 53
Tableau 18 : Infrastructures se noue identifiées par le Sroupement Mpama et prévu dans
l'accord pour les Clauses Sociales. 54
Tableau 19 : Chronogramme prévisionnel des. activités sur la duré: di Plan de Gestion .

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2015) Page. 58

SOFORMA Garantie d'Approvisionnement 05/03 RDC
Mai 2011

LISTE DES FIGURES

Figure 1 : Répartition des exportations par continents et par pays (tendances 2009 à 2011) et
Figure 2 : Courbe de pluviométrie sur Lukolela 9
Figure 3 : Courbe de pluviométrie sur Mongobele … re .10
Figure 4 : Organisation administrative du territoire couvert par la GA 05/03-Lukolela Ce)

Figure 5 : Marquage des tiges d'avenir, des arbres patrimoniaux et des arbres de mauvaise qualité
(source : Normes d'inventaire d'exploitation, juillet 2007)... us assse ES 45
Figure 6 : Tracé idéal des pistes de débardage, tracé à l'avance en fonction des cartes d inventaire
d'exploitation (Source : Normes d'inventaire d'exploitation, juillet 2007)... 47

LISTE DES ANNEXES

Annexe 1 : Convention portant octroi d'une Garantie en matière ligneuse
Annexe 2 : Arrêté ministériel notifiant la convertibilité de la Garantie d'Approvisionnement
Annexe 3 : Carte administrative des groupements du territoire

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2015) Page 59

SOFORMA Garantie d'Approvisionnement 05/03 RDC
Mai 2011

Annexe 1

Convention portant octroi d'une Garantie en matière ligneuse

Plan de Gestion
couvrant la période de préparation du Plan d'Aménagement (2011 - 201 5)

REPUBLIQUE DEMOCRATIQUE DU CONGO
MINISTERE DES AFFAIRES FONCIERES,
ENVIRONNEMENT E OURISME

LE MINISTRE

GARANTIE D'APPROVISIONNEMENT

CONVENTION N° 005 /CAB/MIN/AFF-ET/03 DU 2 5 RES 20
PORTANT OCTROI D'UNE GARANTIE D'APPROVISIONNEMENT
EN MATIERE LIGNEUSE

ENTRE ; La République Démocratique du Congo, représentée par le
° Ministre des Affaires Foncières, Environnement et Tourisme,
Monsieur Jules YUMA MOOTA,
ci-après dénommé le Ministre,

ET j La Société Forestière de Mayumbe (SOFORMA),
Ê représentée par Monsieur JOAO MANUEL MAIA TRINDADE
ci-après dénommé l'Exploitant,

PRELIMINAIRE

Vu, tel que modifié et complété à ce jour, le Décret-loi Constitutionnel
n°003 du 27 mai 1997 relatif à l'organisation et à l'exercice du pouvoir en République
Démocratique du Congo tel que modifié et complété par le Décret-loi Constitutionnel
n°074 du 25 mai 1998, le Décret-loi n°122 du 21 septembre 1999 ;

ë Vu, telle que modifiée et complétée à ce jour, la Loi n°73-021 du 20
juillet 1973 portant régime général des biens, régime foncier et immobilier et régime
des sûretés ;

Vu, telle que modifiée à ce jour, l'Ordonnance n°75-231 du 22 juillet
1975 fixant les attributions du Département de l'Environnement, Conservation de la
Nature et Tourisme n

Revu l'Ordonnance n°77-022 du 22 février 1977 portant transfert de
directions et de services au Département de l'Environnement, Conservation de [a
Nature et Tourisme r

Vu, telle que modifiée et complétée, l'Ordonnance n°79-244 qu 16
octobre 1979 fixant les taux et règles d'assiette et de recouvrement des taxes et
redevances en matière administrative, judiciaire et domaniale perçues à l'initiative du

Département de l'Environnement, Conservation de la Vu

K
2

Vu le Décret n° 142/2002 du 17 novembre 2002 portant nomination des
Membres du Gouvernement de Salut Public ;

Vu la responsabilité du Ministère des Affaires Foncières, Environnement et
Tourisme d'assurer la pérennité des ressources forestières, grâce à une saine gestion
forestière, utilisant toutes méthodes, directives et mesures dans l'utilisation des
ressources disponibles ;

Vu la nécessité de mettre en valeur les ressources forestières de l'Etat,
Pour Soutenir une activité économique prospère par l'exploitation rationnelle, la
transformation et la mise en marché des produits exploités ;

Vu la nécessité d'assurer à l'Exploitant un approvisionnement sûr et
continu en matière première Pour son usine de transformation située à Boma dans la
Province de Bas-Congo, d’une capacité annuelle totale de 30.000 m3 de produits
finis, nécessitant un approvisionnement en grumes de 100.000 m3.

Vu que l’Exploitant a répondu de façon satisfaisante aux critères et aux

‘ procédures de la décision n°002/CCE/DECNT/84, relative à la garantie

d'approvisionnement en matière ligneuse et à la lettre d'intention ;
Vu la demande de réaménagement des garanties d'approvisionnement

introduite par la SOFORMA cfr. Lettre n° 060/02/HMN/NGML/AT/SOF/KN/03 du 22
février 2003 ;

IL A ETE ARRETE ET CONVENU CE QUI SUIT :

Atticle 1” : La garantie d'approvisionnement porte sur un volume théorique
annuel de 22,300 m3 de grumes réparti comme suit (source SPIAF) :

ESSENCES VOLUME (m3
Wenge 2.000
Sipo 1.500
Iroko 800
Tiama  : 1.000
Kosipo 1.500
Sapelli 1.800
Acajou d'Afrique 1.200
Jletandza 1.000
Mukulungu 1.100
Bomanga 1.900
Longhi 750

Fuma 850
en

Olovongo 950
Limbali 1.000
Tola 1.300
Bosse clair 500
Bubinga 400
Dibetou 200
Angueuk 600
Tshitola 450
Padouk 450
Ilomba 300
Niove 500
Mubala 150
Wamba 108
Total 22.300

: Ces bois seront prélevés dans une unité d'exploitation localisée
comme suit :

Province : EQuateur District : Equateur
Territoire : Lukolela Localité du
Lieu : Bloc Lukolela Superficie : 96.000 ha

: Cette forêt ou portion de forêt est circonscrite dans les limites
suivantes :

Au Nord : Le tronçon de la route compris entre les villages Donga-
Yoka et Mibenga, ensuite suivre le tronçon du sentier
compris entre les villages Mibenga et Bonginda

AuSud : Le tronçon du sentier compris entre le village Nkondi et la
source de la rivière Makinzie ;

l'E :_Le tronçon du sentier compris entre le village Bonginda et
la rivière qui constitue la limite administrative des
Provinces de Bandundu et de l'Equateur, ensuite remonter
cette rivière jusqu'à la source et de ce point tracer une
ligne droite jusqu'au confluent des rivières Bondenge et
Loso en traversant la route qui mène vers Bikoro ; de ce
confluent, rejoindre par une ligne droite, la source de la
rivière Makinzie ;

AlOuest : Les tronçons de la route et du sentier compris entre les
villages Donga-Yoka et Nkondi en passant par les villages

Ilebo, Kalanga et Bobeta.
: Æ
Article 4

Article 5

‘ Les grumes ainsi récoltées devront être strictement utilisées pour
leur transformation à l'usine décrite ci-dessus, ou dirigées à
l'exportation suivant la réglementation en vigueur.

Aussi, aucune grume ne pourra être vendue à des tiers, à moins
d'autorisation écrite du Ministère.

Le Ministère accordera à l'Exploitant les droits suivants sur son unité
d'exploitation :

5.1 Le droit exclusif de récolter les arbres exploitables identifiés à
l'article premier ou autres essences à promouvoir,

5.2Le droit de construire les infrastructures nécessaires
exclusivement aux exploitations forestières, sans préjudice des
droits reconnus aux tiers ;
Les infrastructures routières construites par l'Exploitant sont
propriétés de l'Etat à la fin du contrat,

5.3Le droit de flottage de radeaux et de navigation privée sur les
cours d'eau et les lacs, ainsi que le droit d'utiliser les routes
publiques pour transporter, à titre privé, des produits forestiers
exploités ainsi que les produits de transformation.

: En contre partie, l'Exploitant sera soumis, de façon inconditionnelle,
aux obligations suivantes :

6.1Maintenir en opération son usine de transformation au niveau
d'opération prévu dans le contrat ;

6.2Assurer la protection forestière de l'unité d'exploitation ;

6.3Présenter dans les détails prévus toutes demandes annuelles de
permis de coupe, tout rapport trimestriel et rapport après coupe,
ou d'autres rapports prévus par la réglementation en vigueur ;

6.4Payer toutes les taxes et redevances forestières prévues par la
réglementation en vigueur à la date de la signature des
conventions n°21/96 du 09/11/1999, 017 du 31/05/2002 et
010/02 du 26/04/2002;

6.5Informer le Ministère de tout changement d'adresse, de tout
projet de transfert, de location, d'échange, de donation, de
fusion, de vente affectant la propriété de l'usine de
transformation, objet du contrat et d'en obtenir [a ratification du
Ministère ;

6.6Respecter la réglementation sur l'exploitation, la
commercialisation et l'exportation des produits forestiers ;

LEE +
5

6.7 Aviser le Ministère de tout changement dans la destination des
grumes exploitées et en obtenir l'autorisation du Ministère ;

6.8Respecter toutes décisions prises par le Ministère en matière
d'aménagement forestier ;

6.9Procéder à la récolte minimale de 10 m3 de bois à l’hectare sur
les superficies exploitables si le volume sur pied le permet.

Article 7 : La présente convention est effective à la date de sa signature
jusqu'au janvier 2020.

Article 8 : Le non respect d'une des clauses de la convention par l'exploitant
entraînera la résiliation immédiate et automatique de la présente.

Fait à Kinshasa, le ? 5 HAS 2008

SIGNATAIRES AUTORISES

DER à

Monsieur JOAO MANUEL MAIA TRINDADE

/
LE MINISTRI
A ra Fe

Pour la SOFORMA
87, Av. de l'Equateur
Kinshasa/Gombe

Fait à six exemplaires

Exploitant

Cabinet du Ministre

Secrétaire Général à l'ECN
Direction de la GF

Gouverneur de Province
Coordinateur Provincial de l'ECN

NNEWN EE"
GARANTIE D'APPROVIS ONNEMEN
DE:S0FO
Territoire de Lukolela

ii [T FOREST IÈRE EN FAVEUR
Province de l’Equateur

Da Érerrice DEMANDEE [7]

_;#S0PERFICIE MARECAGEUSE 7777 13.120Ho
SUPERFICIE TOTALE = {09.120 Ha

SOFORMA Garantie d'Approvisionnement 05/03
Mai 2011

RDC

Annexe 2

Arrêté ministériel notifiant la convertibilité de la garantie d'Approvisionnement

Plan de Gestion
couvrant la période de préparation du Plan d'Aménagement (2011 - 2015)

RÉPUBLIQUE DÉMOCRATIQUE DU CONGO Kinshasa, le 9 6 OCT 2008
Ministère de PEnvironnement,
Conservation de la Nature
et Tourisme

N° 4€ 50 JCABIMIN/ECN-T/1 5/JEB/2008

Le Ministre

À Monsieur le Gérant Statutaire
de la SOFORMA
à Kinshasa/Limete

KNSNasSa EEE

objet : Notification de la recommandation de la

Commission Interministérielle de Conversion
des Anciens Titres Forestiers.
Votre requête n°145

Monsieur Le Gérant Statutaire,

À l'issue de ses travaux, La Commission interministérielle de conversion des anciens
titres forestiers a constaté que votre Garantie d’Approvisionnement n°005/03 du
25/03/2003 située dans Le Territoire de Lukolela, Province de l’Equateur ne remplit
pas Les critères de convertibilité définis par Le Décret n°05/116 du 24 octobre 2005
fixant les modalités de conversion des anciens titres forestiers en contrats de
concession forestière et portant extension du moratoire -en matière d'octroi des
titres d'exploitation forestière tel que modifié et complété par le décret n°08/02
du 21 janvier 2008.

Par conséquent, votre titre est jugé non convertible en contrat de concession
forestière.

La recommandation de La Commission découle du constat ci-après :

- changement statutaire de 2004 désignant les nouveaux dirigeants sans l’acte
notarié et absence d'inscription complémentaire au registre de commerce.

Conformément à l’article 14 du Décret susdit, à dater de la réception de La
présente, vous avez quinze (15) jours pour formuler par écrit vos observations sur
la recommandation de La Commission.

Veuillez agréer, Monsieur le Gérant statutaire, l'expression de ma considé
distinguée.

José E.B. ENDU

Avenue Papa Ileo (Ex-des Cliniques) n°15 Kinshasa/Gombe

Lu d B.P. 12.3481 E-mail : rdc_minev@yahoo.fr
22 JAN. €

RÉPUBLIQUE DÉMOCRATIQUE DU CONGO Kinshasa,le 2 1 JAN 2009

Ministère de l'Environnement,
Conservation de la Nature
et Tourisme

NA & ICABIMINIECN-T/1 51JEB/2009

Le Ministre

À Monsieur le Gérant Statutaire
de la SOFORMA
à Kinshasa/Limete

ANNEE

Objet : Notification de la recommandation de la
Commission Interministérielle de Conversion
des Anciens Titres Forestiers.

Votre requête n°145

Monsieur Le Gérant Statutaire,

À l'issue de ses travaux, la Commission interministérielle de conversion des anciens
titres forestiers a constaté que votre Garantie d'Approvisionnement n°005/03 du
25/03/2003 située dans le Territoire de Lukolela, Province de l’Equateur remplit
les critères de convertibilité définis par Le Décret n°05/116 du 24 octobre 2005
fixant les modalités de conversion des anciens titres forestiers en contrats de
concession forestière et portant extension du moratoire en matière d'octroi des
titres d'exploitation forestière tel que modifié et complété par le décret n°08/02
du 21 janvier 2008.

Par conséquent, votre titre est jugé convertible en contrat de concession
forestière.

Vous êtes invité, à dater de La réception de la présente, à vous mettre en contact
avec le Ministère de l'Environnement, Conservation de la Nature et Tourisme pour
les prochaines étapes.

Veuillez agréer, Monsieur le Gérant statutaire, l'expression de ma considération
distinguée.

José E.B. ENDUND

CA

DE Avenue Papa Ileo (Ex-des Cliniques) n°15 Kinshasa/Gombe
B.P. 12,3481 E-mail : rdc_minev@yahoo.fr
SOFORMA Garantie d'Approvisionnement 05/03 RDC
Mai 2011

Annexe 3

Carte administrative des groupements du territoire

Plan de Gestion
couvrant la période de préparation du Plan d'Aménagement (2011 - 2018)

J

60
Pr. Equateur District Equateur
Territoire de Lukolela

1 cm = 10 km

0 10 20,30 40 __50Km

© Cepas - BP 5717 Kinshasa

